


EXECUTION COPY





--------------------------------------------------------------------------------






ASSET PURCHASE AGREEMENT



AMONG



BANTA CORPORATION,



BANTA HEALTHCARE GROUP, LTD.



AND



BHG ACQUISITION LLC



DATED AS OF


FEBRUARY 12, 2005





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------



TABLE OF CONTENTS


Page
1 PURCHASE AND SALE 2  1.1 Purchased Assets 2  1.2 Excluded Assets 3  1.3
Assumed Liabilities 4  1.1 Excluded Liabilities 5  1.4 Nonassignable Contracts
and Rights 6 
2 PURCHASE PRICE; PAYMENT 7  2.1 Purchase Price 7  2.2 Payment 7  2.3
Determination of Net Working Capital 8 
3 REPRESENTATIONS AND WARRANTIES 10  3.1 Representations and Warranties of
Parent 10  3.2 Representations and Warranties of Buyer 26  3.3 Expiration of
Representations and Warranties 28  3.4 No Other Representations or Warranties
28 
4 COVENANTS PRIOR TO CLOSING 29  4.1 Access to Information Concerning Properties
and Records; Confidentiality 29  4.2 Conduct of Business Pending the Closing 29 
4.3 Further Actions 30  4.4 Certain Filings 31  4.5 Notification 31  4.6
Transfer of Subsidiary Shares 31  4.7 Exclusivity 32  4.8 Title Insurance 32 
4.9 [Intentionally Omitted] 32  4.10 Expiration of Covenants to be Performed
Before Closing 32 
5 ADDITIONAL COVENANTS 32  5.1 Tax Matters 32  5.2 Employee Matters 34  5.3
Post-Closing Access to Information 37  5.4 Corporate Name 38  5.5 Insurance 38 
5.6 Further Assurances 39  5.7 Non-Competition and Confidentiality 39  5.8
Accounts Receivable 40 




i

--------------------------------------------------------------------------------


Page
6 CONDITIONS PRECEDENT TO BUYER'S OBLIGATIONS 41  6.1 Accuracy of
Representations and Warranties 41  6.2 Performance of Obligations 41  6.3 No
Injunction, Etc 41  6.4 Delivery of Documents 41  6.5 Competition Law Clearance
41  6.6 Financing 41  6.7 Government Consents; Licenses and Permits 41  6.8
Third Party Consents; Assignments; Other Documents 42 
7 CONDITIONS PRECEDENT TO PARENT'S AND COMPANY'S OBLIGATIONS 42  7.1 Accuracy of
Representations and Warranties 42  7.2 Performance of Obligations 42  7.3 No
Injunction, Etc 42  7.4 Delivery of Purchase Price and Documents 42  7.5
Competition Law Clearance 42  7.6 Financing 42 
8 INDEMNIFICATION 43  8.1 Indemnification by Parent 43  8.2 Indemnification By
Buyer 44  8.3 Procedures Relating to Indemnification Among Parent and Buyer 44 
8.4 Procedures Relating to Indemnification for Third Party Claims 45  8.5
Insurance and Tax Effect 46  8.6 No Offset 46  8.7 Exclusive Remedy 46 
9 CLOSING 46  9.1 Closing Date 46  9.2 Items to be Delivered by Parent 47  9.3
Items to be Delivered by Buyer 48 
10 TERMINATION 48  10.1 General 48  10.2 Post-Termination Obligations;
Deliverables 49  10.3 No Liabilities in Event of Termination 49 




ii

--------------------------------------------------------------------------------


Page
11 MISCELLANEOUS 49  11.1 Publicity 49  11.2 Assignment 50  11.3 Parties in
Interest 50  11.4 Law Governing Agreement 50  11.5 Amendment 50  11.6 Waiver 51 
11.7 Notice 51  11.8 Expenses 52  11.9 Schedules 52  11.10 Interpretive
Provisions 52  11.11 Section Headings; Table of Contents 53  11.12 Severability
53  11.13 No Strict Construction 53  11.14 Jurisdiction; Venue; Waiver of Jury
Trial 53  11.15 Bulk Transfer Laws 53  11.16 Entire Agreement 54  11.17
Counterparts 54  11.18 Definitions 54 






















iii

--------------------------------------------------------------------------------


SCHEDULES

Schedule 2.3(b) - Preliminary Closing Statement Schedule 3.1(a)(ii) -
Qualification To Do Business Schedule 3.1(c) - Subsidiaries Schedule 3.1(e) - No
Violation Schedule 3.1(f) - Financial Statements Schedule 3.1(g) - Tax Matters
Schedule 3.1(h) - Absence of Certain Changes Schedule 3.1(i) - No Litigation
Schedule 3.1(j) - Compliance with Laws and Orders Schedule 3.1(k)(i) -
Compliance with Licenses and Permits Schedule 3.1(k)(ii) - Material Licenses and
Permits Schedule 3.1(l) - Absence of Undisclosed Liabilities Schedule 3.1(m) -
Environmental Matters Schedule 3.1(n) - Title to Assets; Liens Schedule 3.1(o) -
Real Property Schedule 3.1(p) - Material Contracts Schedule 3.1(q) - Employee
Matters Schedule 3.1(r) - Intellectual Property Rights Schedule 3.1(t) -
Inventory Schedule 3.1(u) - Accounts Receivable Schedule 3.1(v) - Major
Customers Schedule 3.1(w) - Major Suppliers Schedule 3.1(x) - Product Warranty
and Product Liability Schedule 3.1(y) - Insurance Schedule 3.1(z) - Affiliates'
Relationships Schedule 4.2 - Conduct of Business Pending the Closing Schedule
11.10 - Knowledge of Parent



EXHIBITS

Exhibit 5.8 - Lock Box Exhibit 6.8 - Third Party Consents; Assignments; Other
Documents Exhibit 9.2(d) - Transition Services Agreement Exhibit 9.2(e) -
Services Agreement Exhibit 11.18 - Rialto Employees



--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT

        THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made and effective
as of February 12, 2005 among BANTA CORPORATION, a Wisconsin corporation with
its principal place of business located at 225 Main Street, Menasha, Wisconsin
54952 (“Parent”), BANTA HEALTHCARE GROUP, LTD., a Wisconsin corporation with its
principal place of business located at 570 Enterprise Drive, Neenah, Wisconsin
54956 (“Company”), and BHG ACQUISITION LLC, a Delaware limited liability company
with its principal place of business located at 82 Devonshire Street, Boston,
Massachusetts 02109 (“Buyer”).

        WHEREAS, Parent owns all of the outstanding capital stock of Company;

        WHEREAS, Parent and Company own all of the outstanding capital stock of
Banta Hong Kong Ltd., a Hong Kong company with its principal place of business
located at Room 2904, 29th Floor, China Resources Building, #26 Harbour Road,
Wanchai, Hong Kong (“Subsidiary” and, together with Company, the “BHG
Companies”), and prior to the Closing, Parent will transfer all of its right,
title and interest in and to such capital stock to Company;

        WHEREAS, the BHG Companies are engaged in the research and development,
design, manufacture, assembly, production, marketing, distribution and sale
within the medical, dental, healthcare and selected other industries of (a) exam
room table paper, drape sheets, capes, gowns, tray covers, headrest covers,
bibs, towels, promotional print paper and similar disposable paper products, (b)
microscope and equipment drapes, thermometer sheaths, camera and instrument
covers, x-ray envelopes, bedside bags and similar specialty products, (c) blown,
cast and similar polyethylene film products, (d) gauze pads, gauze sponges,
dental rolls, cotton and rayon balls and similar gauze-related products, (e)
aprons, gloves (non-latex), storage bags and similar sanitary products, (f)
dental cups, saliva ejectors, medical shroud kits and similar products and (g)
surgical gowns, orthopedic shorts and similar nonwoven apparel products (the
“Business”);

        WHEREAS, Parent acquired the stock of several predecessor entities that
are now part of the BHG Companies pursuant to that certain Stock Purchase
Agreement dated September 24, 1997 by and among Parent, Chemed Corporation and
OCR Holding Company (the “Chemed Agreement”);

        WHEREAS, the BHG Companies carry on the Business at facilities located
at 570 Enterprise Drive, Neenah, Wisconsin 54956; 360 South Lilac Avenue,
Rialto, California 92376; Room 2904, 29th Floor, China Resources Building, #26
Harbour Road, Wanchai, Hong Kong; 3125 Drane Field Road, Unit 22, Lakeland,
Florida 33811; and 711 Old Ballas Building, Suite 105, St. Louis, Missouri
63141;

        WHEREAS, Buyer desires to purchase from Company, and Company desires to
sell to Buyer, substantially all of the assets and, except as specifically
excluded herein, substantially all of the liabilities of Company, upon the terms
and subject to the conditions set forth in this Agreement; and



--------------------------------------------------------------------------------


        WHEREAS, capitalized terms used but not defined in the context of the
Sections in which such terms first appear shall have the meanings ascribed
thereto in Section 11.18.

        NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and intending to be legally bound, the Parties agree as follows:

        1.      PURCHASE AND SALE

                 1.1      Purchased Assets. Subject to the satisfaction or
waiver of the conditions set forth in this Agreement on the Closing Date,
Company shall sell and transfer to Buyer, and Buyer shall purchase and accept
from Company, all of Company’s right, title and interest in the assets, rights,
properties, claims, contracts, business and goodwill of Company at the Closing
Date of every kind, nature, character and description, tangible and intangible,
real, personal or mixed, wherever located, including (without limitation) the
following (except to the extent specifically otherwise provided in Section 1.2,
collectively, the “Purchased Assets”) but specifically excluding, in each case,
the Excluded Assets:

                   (a)     All real property that is owned by Company, including
all leases, easements and other interests in, and improvements upon, such real
property;


                   (b)      All tangible personal property that is owned by
Company, including all machinery, equipment, tools, furniture, office equipment,
computer hardware, supplies, materials, vehicles and other items of tangible
personal property;


                   (c)      All intangible personal property and intellectual
property rights owned by Company;


                   (d)      All written and oral indentures, mortgages, deeds of
trust, leases, licensing agreements, contracts, agreements, purchase orders,
sales orders or other instruments of Company and all outstanding offers and
solicitations made by Company to enter into any such instruments (collectively,
the “Assumed Contracts”);


                   (e)      All licenses, permits, approvals, authorizations and
consents of Governmental Entities held by Company listed on Schedule 3.1(k)(ii),
except for those related to any Excluded Assets (collectively, the “Business
Permits”);


                   (f)      All Inventory that is owned by Company;


                   (g)      All of Company’s rights in trade accounts receivable
and other rights to payment from Company’s customers, including all trade
accounts receivables of Company representing amounts receivable in respect of
goods shipped or products sold or services rendered to Company’s customers;


                   (h)      All of Company’s right, title and in the capital
stock of Subsidiary;


                   (i)      All books, records and other documentation that are
owned by Company;




2

--------------------------------------------------------------------------------


                   (j)      All goodwill associated with the foregoing; and


                   (k)      All claims of Company against third parties relating
to the Purchased Assets, whether choate or inchoate, known or unknown,
contingent or noncontingent.


        Notwithstanding the foregoing, prior to the Closing Date, Buyer may,
upon Prior written notice to Parent, assign its rights and obligations, in whole
or in part, under this Agreement to one or more of its wholly-owned Affiliates
(each such entity, a “Designated Purchaser”) for the purpose of carrying out the
transactions contemplated hereby; provided, however, that Buyer shall be and
remain jointly and severally liable for all obligations of Buyer and any such
Designated Purchaser under this Agreement and under all documents and
instruments to be executed and delivered by Buyer or any such Designated
Purchaser pursuant hereto.

                 1.2      Excluded Assets. Notwithstanding anything to the
contrary in Section 1.1, Company shall not sell, convey, assign, transfer or
deliver to Buyer, and Buyer shall not purchase or acquire from Company (and the
Purchased Assets shall not include), the following assets of Company
(collectively, the “Excluded Assets”):

                   (a)      Any rights in Company’s franchise to be a
corporation, its charter, corporate seal, minute books, stock books and other
corporate records relating to its corporate existence and capitalization;


                   (b)      Any equity interest in Company;


                   (c)      Any of Company’s assets that are consumed, sold or
disposed of in the ordinary course of business consistent with past practice
prior to the Closing Date;


                   (d)      Any rights of Company under this Agreement or
related to the transactions contemplated by this Agreement;


                   (e)      Any cash and cash equivalents of Company at Closing
(except as otherwise contemplated by Section 4.3(c));


                   (f)      Any intercompany receivables of Company;


                   (g)      Any rights of Company in the real property located
at 360 South Lilac, Rialto, California, including rights under that certain
Lease Agreement, dated July 1, 2004, between Parent and Company, together with
all improvements and fixtures on or related to such real property;


                   (h)      Any refunds or credits with respect to any Taxes
paid or incurred by Company, together with any related interest received or due
from the relevant taxing authority, any prepaid Taxes of Company and any other
rights to Taxes of Company;


                   (i)      Any rights of Company in or to the use of any name,
tradename, trade mark, service name or service mark incorporating the word
“Banta” or any derivation thereof and any corporate symbols or logos related
thereto, except to the extent expressly otherwise set forth in Section 5.4(b);




3

--------------------------------------------------------------------------------


                   (j)      Any insurance policies, or rights under such
policies, held by or on behalf of Company, subject to Buyer’s rights under
Section 5.5(b) hereof;


                   (k)      Any rights of Company under the Chemed Agreement;


                   (l)      Any prepaid items, claims for contribution,
indemnity rights and similar claims and causes of action and other intangible
rights to the extent any of the foregoing relate to the other Excluded Assets
described in this Section 1.2 or to the liabilities described in Section 1.4,
and all privileges related thereto; and


                   (m)      Any books, records and other documentation relating
primarily to any of the other Excluded Assets described in this Section 1.2 or
to the liabilities described in Section 1.4 (provided that Buyer shall have
access to such books, records and other documentation as described in Section
5.3).


                 1.3      Assumed Liabilities. Subject to the satisfaction or
waiver of the conditions set forth in this Agreement (and except to the extent
specifically otherwise provided in Section 1.4 or Section 5.2), on the Closing
Date, Buyer shall assume and agree to pay, perform and discharge, as and when
due, all of the Liabilities of Company, whether arising before or after the
Closing Date, to the extent the same are unpaid, undelivered or unperformed on
the Closing Date (collectively, the “Assumed Liabilities”), including (without
limitation) the following:

                   (a)      All Liabilities arising under the Assumed Contracts;


                   (b)      All Liabilities arising under the Business Permits;


                   (c)      All current Liabilities, accrued Liabilities and
contingent Liabilities, including all Liabilities arising in connection with any
Environmental Action where any such Environmental Action or Liability (i) is
related in any way to Company’s or any previous owner’s or operator’s ownership,
operation or occupancy of Company or its business, any real property or the
Purchased Assets, and (ii) occurred, existed, arose out of conditions or
circumstances that existed, or was caused, in whole or in part on or before the
Closing Date, whether or not known to Buyer; the Liabilities assumed pursuant to
this Section 1.3(c) include (without limitation) Liabilities arising under any
applicable Environmental Law; provided, however, that Buyer’s agreement to
assume such liabilities shall not be deemed an admission of any action or
omission giving rise to such liabilities;


                   (d)      All Liabilities relating to or arising out of any
employment action or practice in connection with persons previously employed,
employed or seeking to be employed by Company, including Liabilities based upon
breach of employment or labor contract, employment discrimination, wrongful
termination, wage and hour or health and safety requirements, workers
compensation, the Worker Adjustment Retraining Notification Act of 1988, as
amended (to the extent provided for in Section 5.2(i)), the Occupational Safety
and Health Act of 1970, as amended, or the National Labor Relations Act,
constructive termination, wrongful termination, failure to give reasonable
notice or pay-in-lieu-of-notice, severance pay or termination pay; provided,
however, that Buyer’s agreement to assume such liabilities shall not be deemed
an admission of any action or omission giving rise to such liabilities;




4

--------------------------------------------------------------------------------


                   (e)      All Liabilities under any Benefit Plan or Employee
Agreement that is specifically assumed pursuant to Section 5.2;


                   (f)      All Liabilities relating to pending or threatened
actions, suits, arbitrations, proceedings, disputes, claims or investigations;


                   (g)      All Liabilities that arise on account of Buyer’s
conduct of the business of Company, use of the Purchased Assets, sale of any
products manufactured and/or sold by Buyer and/or delivery of services by Buyer
on or after the Closing Date;


                   (h)      All Liabilities in the nature of product liability,
including any Liability for claims made for injury to person, damage to property
or other damage arising from, caused by or arising out of any product designed,
manufactured, assembled, installed, sold, leased or licensed, or any service
rendered, prior to the Closing Date;


                   (i)      All Liabilities for warranty obligations (express,
implied or statutory) relating to any product installed, sold, leased or
licensed or any services rendered or for returns of products sold prior to the
Closing Date;


                   (j)      All Liabilities of Company for any violation of or
failure to comply with any Laws or Orders; and


                   (k)      All other Liabilities arising out of or related to
the conduct of the business of Company or the Purchased Assets (but specifically
excluding the Excluded Liabilities).


        The Parties acknowledge that the provisions of this Section 1.3 shall
not affect, mitigate or limit Parent’s indemnity obligations under this
Agreement or Buyer’s rights under Section 5.5(b). For further clarity, it is
expressly agreed that, with respect to Buyer’s assumption of the Assumed
Liabilities, Parent and Company shall have the same obligations of notice and
cooperation as an Indemnified Party under Section 8.4 hereof.

                 1.4      Excluded Liabilities. It is expressly understood and
agreed that Assumed Liabilities shall not include the following Liabilities of
Company (collectively, the "Excluded Liabilities"):

                   (a)      Any intercompany Liabilities involving Company and
an Affiliate of Company other than Subsidiary, except for those intercompany
Liabilities arising from Company’s purchase or sale of goods or services in the
ordinary course of its business;


                   (b)      Any Liabilities of Company under that certain Loan
Agreement, dated as of July 1, 1991, between Company and the City of Neenah,
Wisconsin;




5

--------------------------------------------------------------------------------


                   (c)      Any Liabilities of Company relating to any of the
Excluded Assets, including any Liabilities of Company (i) for any Taxes of
Company (except as otherwise contemplated by Section 5.1(c)), (ii) resulting
from Company’s use or occupation of the Real Property located at 360 South
Lilac, Rialto, California, including, without limitation, any Environmental
Action or Liability including any costs, fees, fires or penalties associated
with notification, investigation or remediation related thereto, or (iii) under
the Chemed Agreement;


                   (d)      Any Liabilities for any Taxes of Subsidiary (i) for
any period ending on or prior to the Closing Date and (ii) for any period that
begins before and ends after the Closing Date (i.e., a straddle period), based
on a closing-of-the-books methodology;


                   (e)      Any Liability for any outstanding and unpaid checks
of the BHG Companies; and


                   (f)      All Liabilities under any Benefit Plan or Employee
Agreement, except those obligations specifically assumed by Buyer pursuant to
Section 5.2.


                 1.5      Nonassignable Contracts and Rights. Notwithstanding
anything to the contrary in this Agreement, no Contracts, properties, rights or
other assets of Company shall be deemed sold, transferred or assigned to Buyer
pursuant to this Agreement if (a) the attempted sale, transfer or assignment
thereof to Buyer without the consent or approval of another party or
Governmental Entity would be ineffective or would constitute a breach of
Contract or a violation of any Law or would in any other way materially
adversely affect the rights of Company (or Buyer as transferee or assignee) and
(b) such consent or approval is not obtained on or prior to the Closing Date. In
such case, to the extent possible, (i) the beneficial interest in or to such
Contracts, properties, rights or other assets (collectively, the “Beneficial
Rights”) shall in any event pass as of the Closing Date to Buyer under this
Agreement; and (ii) pending such consent or approval, Buyer shall assume or
discharge the Liabilities of Company under such Beneficial Rights (to the extent
such obligations are Assumed Liabilities) as agent for Company, and Company
shall act as Buyer’s agent in the receipt of any benefits, rights or interest
received from the Beneficial Rights. Notwithstanding the foregoing, before and
after the Closing, Buyer and Company shall use their respective best efforts
(and bear their respective costs of such efforts), without any requirement of
Company to pay any significant sum of money beyond customarily reasonable
amounts in connection with the transfer of permits, contracts or other material
agreements of the BHG Companies, to assume any material liability from or
commence any litigation against any person or entity, to obtain and secure any
and all consents and approvals that may be necessary to effect the legal and
valid sale, transfer or assignment of the Contracts, properties, rights or other
assets underlying the Beneficial Rights, including their formal assignment or
novation, if advisable. Buyer and Company shall make or complete such transfers
as soon as reasonably possible and cooperate with each other in any other
reasonable arrangement designed to provide for Buyer the Beneficial Rights and
to provide for the discharge of any Liability arising under such Contracts,
properties, rights or other assets, to the extent such Liability constitutes an
Assumed Liability.



6

--------------------------------------------------------------------------------


        2.      PURCHASE PRICE; PAYMENT

                 2.1      Purchase Price. The purchase price payable for the
Purchased Assets (the “Purchase Price”) shall be (a) the assumption of the
Assumed Liabilities as described in Section 1.3and (b) cash consideration equal
to Sixty Seven Million Dollars (U.S. $67,000,000), minus the amount, if any, by
which the Net Working Capital as reflected on the Final Closing Statement is
less than Eleven Million Two Hundred Fifty Thousand Dollars (U.S. $11,250,000)
(the “Working Capital Target”) or plus the amount, if any, by which the Net
Working Capital as reflected on the Final Closing Statement exceeds the Working
Capital Target.

                 2.2      Payment. The Purchase Price shall be paid as follows:

                   (a)     Assumption of Liabilities. At the Closing, Buyer
shall deliver to Company such documents as Company reasonably requests to
evidence assumption by Buyer of the Assumed Liabilities.


                   (b)     Cash Payment to Parent. At the Closing, Buyer shall
deliver to Company an amount equal to Sixty Seven Million Dollars (U.S.
$67,000,000), minus the amount, if any, by which the Net Working Capital as
reflected on the Estimated Closing Statement is less than the Working Capital
Target or plus the amount, if any, by which the Net Working Capital as reflected
on the Estimated Closing Statement exceeds the Working Capital Target.


                   (c)     Payment of Adjustment Amount. Within five (5)
Business Days after the final determination of the Final Closing Statement
pursuant to Section 2.3, either (i) Company or Parent shall pay to Buyer the
amount, if any, by which the Net Working Capital as reflected on the Final
Closing Statement is less than the Net Working Capital as reflected on the
Estimated Closing Statement, together with interest on the amount being paid
from the Closing Date to the date of the payment at a rate per annum equal to
the U.S. prime interest rate of lending as set forth in The Wall Street Journal
as of the Closing Date, or (ii) Buyer shall pay to Company or Parent the amount,
if any, by which the Net Working Capital as reflected on the Final Closing
Statement exceeds the Net Working Capital as reflected on the Estimated Closing
Statement, together with interest on the amount being paid from the Closing Date
to the date of the payment at a rate per annum equal to the U.S. prime interest
rate of lending as set forth in The Wall Street Journal as of the Closing Date.
Any Party may, in its discretion, make a payment pursuant to this Section 2.2(c)
prior to the final determination of the Final Closing Statement for the purpose
of reducing the interest that it may be obligated to pay hereunder.


                   (d)     Method of Payment. All payments under this Section
2.2 shall be made by wire transfer of immediately available funds free of costs
and charges to an account that the recipient, at least forty-eight (48) hours
prior to the time for payment specified hereunder, has designated.




7

--------------------------------------------------------------------------------


                 2.3      Determination of Net Working Capital.

                   (a)     Estimated Closing Statement. For purposes of
determining the Purchase Price payable by Buyer at the Closing, not less than
ten (10) Business Days prior to the Closing Date, Parent shall prepare, or cause
to be prepared, and deliver to Buyer an unaudited statement of the Adjusted
Current Assets and Adjusted Current Liabilities as of the close of business on
the Closing Date, which shall represent Parent’s reasonable estimate of the
Final Closing Statement. If Buyer objects to any of the information set forth on
such unaudited statement as presented by Parent, then Buyer and Parent shall
negotiate in good faith and agree upon appropriate adjustments such that such
unaudited statement reflects a reasonable estimate of the Final Closing
Statement and the Net Working Capital to be reflected on the Final Closing
Statement, but in the absence of such agreement, such unaudited statement shall
be prepared based on the most recent unaudited month-end balance sheet of the
BHG Companies (the estimated balance sheet as agreed to by the Parties pursuant
to this Section 2.3(a), or in the absence of such agreement, an unaudited
statement based on the most recent unaudited month-end balance sheet of the BHG
Companies, is referred to as the “Estimated Closing Statement”). In connection
with the determination of the Estimated Closing Statement, Parent shall provide
to Buyer such information and detail as Buyer reasonably requests.


                   (b)     Preliminary Closing Statement. Within ninety (90)
calendar days after the Closing Date, Buyer shall prepare, or cause to be
prepared, and deliver to Parent an unaudited statement of the Adjusted Current
Assets and Adjusted Current Liabilities as of the close of business on the
Closing Date (the “Preliminary Closing Statement”), which shall set forth the
Net Working Capital as of the Closing Date and shall be prepared as set forth on
Schedule 2.3(b).


                   (c)     Objection to Preliminary Closing Statement. Within
thirty (30) calendar days after the Preliminary Closing Statement is delivered
to Parent pursuant to Section 2.3(b), Parent shall complete its review of the
Net Working Capital derived from the Preliminary Closing Statement. If Parent
determines that the Preliminary Closing Statement has not been prepared in
accordance with Section 2.3(b), then Parent shall inform Buyer on or prior to
the last day of such thirty (30) calendar day period by delivering a written
notice to Buyer (a “Closing Statement Objection”) setting forth a specific
description of the basis of the Closing Statement Objection and the adjustments
to Net Working Capital that Parent believes should be made. If no Closing
Statement Objection is delivered to Buyer within such thirty (30) calendar day
period, then Parent shall be deemed to have accepted the Preliminary Closing
Statement.


                   (d)     Response to Closing Statement Objection. If a Closing
Statement Objection is delivered to Buyer pursuant to Section 2.3(c), then Buyer
shall have thirty (30) calendar days to review and respond to the Closing
Statement Objection by delivering written notice to Parent specifying the scope
of its disagreement with the information contained in it. If no such written
notice is delivered to Parent within such thirty (30) calendar day period, then
Buyer shall be deemed to have accepted the Closing Statement Objection.




8

--------------------------------------------------------------------------------


                   (e)     Dispute Resolution Following Closing Statement
Objection.


                   (i)     Negotiation. If Buyer delivers a written notice to
Parent in response to a Closing Statement Objection pursuant to Section 2.3(d),
then Parent and Buyer shall promptly meet and attempt in good faith to resolve
any dispute or disagreement relating to the Preliminary Closing Statement and
the calculation of Net Working Capital as of the Closing Date (the “Balance
Sheet Dispute”).


                   (ii)    Resolution by CPA Firm. If Parent and Buyer are
unable to resolve the Balance Sheet Dispute within sixty (60) calendar days
after the delivery of a Closing Statement Objection to Buyer, then at any time
thereafter Parent or Buyer may elect to have the Balance Sheet Dispute resolved
by Deloitte & Touche,or another nationally recognized firm of independent public
accountants as to which Parent and Buyer mutually agree (the “CPA Firm”), who
shall, acting as experts and not as arbitrators, determine on the basis of the
standards set forth in Section 2.3(b), and only with respect to the remaining
accounting-related differences so submitted to the CPA Firm (and not by
independent review), whether and to what extent, if any, the Net Working Capital
as derived from the Preliminary Closing Statement requires adjustment. In
connection with the engagement of the CPA Firm, each Party shall execute
reasonable engagement letters in the reasonable discretion of the respective
parties and supply such other documents and information as the CPA Firm
reasonably requires. Without limitation, each Party may submit such data and
information to the CPA Firm as such Party deems appropriate. The CPA Firm shall
be instructed to use every reasonable effort to perform its services within
fifteen (15) calendar days after submission of the Balance Sheet Dispute to it
and, in any case, as soon as practicable after such submission. In resolving the
Balance Sheet Dispute, the CPA Firm (A) shall utilize the criteria set forth in
Section 2.3(b) and (B) shall not assign a value to any item greater than the
greatest value for such item claimed by any Party, or less than the smallest
value for such item claimed by any Party, as presented to the CPA Firm pursuant
hereto.


                   (iii)   Payment of Fees of CPA Firm. If the Net Working
Capital as reflected on the Final Closing Statement is closer in amount to the
Net Working Capital as reflected in the Closing Statement Objection than to the
Net Working Capital as reflected on the Preliminary Closing Statement, then
Buyer shall pay all fees and expenses of the CPA Firm in connection with the
services provided pursuant to Section 2.3(e)(ii). If the Net Working Capital as
reflected on the Final Closing Statement is closer in amount to the Net Working
Capital as reflected on the Preliminary Closing Statement than to the Net
Working Capital as reflected in the Closing Statement Objection, then Parent
shall pay all fees and expenses of the CPA Firm in connection with the services
provided pursuant to Section 2.3(e)(ii).


                   (f)     Cooperation. Each Party agrees that, from and after
the Closing Date, it will not take any actions with respect to the accounting
books, records, policies and procedures of Buyer or any BHG Company that would
obstruct or prevent the preparation, review or evaluation of the Preliminary
Closing Statement. Each Party shall cooperate, and shall cause its Affiliates
and designees to cooperate, with the other in the preparation, review and
evaluation of the Preliminary Closing Statement, including the provision on a
timely basis of all information reasonably necessary or useful in connection
with the preparation, review and evaluation of the Preliminary Closing
Statement. Parent and its accountants shall have reasonable access to all
information used by Buyer in preparing the Preliminary Closing Statement,
including the work papers of its accountants.




9

--------------------------------------------------------------------------------


        3.      REPRESENTATIONS AND WARRANTIES

                 3.1      Representations and Warranties of Parent. To induce
Buyer to enter into this Agreement, and acknowledging that Buyer has relied upon
the representations and warranties contained herein, Parent and Company make the
following representations and warranties to Buyer, each of which is true and
correct on the date hereof, shall be unaffected by any investigation heretofore
or hereafter made by Buyer, or any knowledge of Buyer other than as may be
disclosed in the Schedules delivered to Buyer at the time of the execution of
this Agreement, which Schedules may be updated by Parent and Company at any time
prior to closing in accordance with Section 11.9 hereof.

                   (a)     Due Organization and Power.


                   (i)     Parent. Parent is a corporation duly organized and
validly existing under the laws of the State of Wisconsin. Parent has all
requisite corporate power to enter into this Agreement and the other documents
and instruments to be executed and delivered by Parent pursuant hereto and to
carry out the transactions contemplated hereby and thereby.


                   (ii)    BHG Companies. Each BHG Company is a corporation duly
organized and validly existing under the laws of its jurisdiction of
organization. Each BHG Company has all requisite corporate power and authority
to own, operate and lease its properties and to carry on the Business as and
where such is currently conducted. Each BHG Company is duly qualified or
licensed to do business as a foreign corporation in each jurisdiction wherein
the character of the properties owned by it, or the nature of the Business,
makes such licensing or qualification necessary, except where the failure to so
qualify would not, individually or in the aggregate, have a Material Adverse
Effect. The jurisdictions in which the BHG Companies are qualified to do
business are listed in Schedule 3.1(a)(ii).


                   (b)     Authority. The execution and delivery by Parent and
Company of this Agreement and the other documents and instruments to be executed
and delivered by Parent or Company pursuant hereto and the consummation by
Parent and Company of the transactions contemplated hereby and thereby have been
duly authorized by, in the case of Parent, the Board of Directors of Parent and,
in the case of Company, the Board of Directors and sole shareholder of Company.
No other corporate act or proceeding on the part of Parent, Company or their
respective shareholders is necessary to authorize this Agreement or the other
documents and instruments to be executed and delivered by Parent or Company
pursuant hereto or the consummation of the transactions contemplated hereby and
thereby. This Agreement constitutes, and when executed and delivered, the other
documents and instruments to be executed and delivered by Parent or Company
pursuant hereto will constitute, valid and binding agreements of Parent or
Company, as the case may be, enforceable in accordance with their respective
terms, except as such may be limited by bankruptcy, insolvency, reorganization
or other Laws affecting creditors’ rights generally, and by general equitable
principles.




10

--------------------------------------------------------------------------------


                   (c)     Subsidiaries. Schedule 3.1(c) sets forth the
capitalization and ownership of Subsidiary. Except as set forth in Schedule
3.1(c), Company does not own, directly or indirectly, any capital stock or other
securities of any corporation or have any direct or indirect equity or other
ownership interest in any other entity. All of the outstanding shares of capital
stock of Subsidiary (collectively, the “Subsidiary Shares”) owned by Parent and
Company are validly issued. There are no (i) securities convertible into or
exchangeable for capital stock or other equity securities of Subsidiary; (ii)
options, warrants or other rights to purchase or subscribe to capital stock or
other equity securities of Subsidiary or securities that are convertible into or
exchangeable for capital stock or other equity securities of Subsidiary; or
(iii) contracts, commitments or agreements relating to the issuance, sale,
transfer or voting of any capital stock or other equity securities of
Subsidiary, any such convertible or exchangeable securities or any such options,
warrants or other rights.


                   (d)      [Intentionally Omitted]


                   (e)     No Violation. Except as set forth in Schedule 3.1(e),
neither the execution and delivery by Parent or Company of this Agreement or the
other documents and instruments to be executed and delivered by Parent or
Company pursuant hereto nor the consummation by Parent or Company of the
transactions contemplated hereby and thereby (i) will violate any Law or Order
applicable to Parent or either BHG Company, except for such violations, the
occurrence of which would not, individually or in the aggregate, have a Material
Adverse Effect or a material adverse effect on Parent’s or Company’s ability to
perform its obligations hereunder or any of the other transactions contemplated
hereby, (ii) will require any authorization, consent or approval by, filing with
or notice to any Governmental Entity, except for (A) the requirements of any
Competition Law applicable to the transactions contemplated hereby, (B) such
authorizations, consents, approvals, filings or notices, the failure of which to
obtain or make would not, individually or in the aggregate, have a Material
Adverse Effect or a material adverse effect on Parent’s or Company’s ability to
perform its obligations hereunder or any of the other transactions contemplated
hereby and (C) such authorizations, consents, approvals, filings or notice
requirements that become applicable solely as a result of the specific
regulatory status of Buyer or any of its Affiliates, or (iii) subject to
obtaining the consents referred to in Schedule 3.1(e), will violate or conflict
with, or constitute a default (or an event that, with notice or lapse of time,
or both, would constitute a default) under, or will result in the termination
of, or accelerate the performance required by, or result in the creation of any
Liens (other than Permitted Liens) upon any of the Purchased Assets or
Subsidiary Shares under (A) any term or provision of the corporate charter,
bylaws or similar organizational documents of Parent or either BHG Company, (B)
any of the express terms of any Contract to which Parent or Subsidiary is a
party or by which Parent or Subsidiary or any of their respective assets or
properties are bound or affected or (C) any of the express terms of any Material
Contract to which any BHG Company is a party or by which any BHG Company or any
of its assets or properties are bound or affected, except (in each of the cases
described in subclauses (A), (B) and (C) of this clause (iii)), for such
violations, conflicts, defaults, terminations, accelerations or Liens that would
not, individually or in the aggregate, have a Material Adverse Effect or a
material adverse effect on Parent’s or Company’s ability to perform its
obligations hereunder or any of the other transactions contemplated hereby.
Parent, Company and Buyer agree that no event, occurrence or circumstance that
would constitute a breach of a representation or warranty contained in Section
3.2(c) will, on its own, be a basis for a breach of a representation or warranty
contained in this Section 3.1(e).


11

--------------------------------------------------------------------------------


                   (f)     Financial Statements. Schedule 3.1(f) contains (i) an
unaudited balance sheet of the BHG Companies as of January 1, 2005 (the “Recent
Balance Sheet”) and an unaudited statement of income and cash flows for the
fiscal year then ended and (ii) unaudited balance sheets of the BHG Companies as
of January 3, 2004 and December 28, 2002 and unaudited statements of income and
cash flows of the BHG Companies for the fiscal years then ended (collectively,
the “Financial Statements”). Except as set forth in Schedule 3.1(f), the
Financial Statements were prepared in accordance with GAAP, as in effect on the
date of such Financial Statements and applied on a consistent basis in such
Financial Statements (except for the absence of footnote disclosure), and such
Financial Statements fairly present, in all material respects, the financial
position and results of operations of the BHG Companies as of their respective
dates and for the respective periods covered thereby after giving effect to
certain estimated allocations and charges for services described in Schedule
3.1(f).


                   (g)     Tax Matters.


                   (i)     Tax Returns Filed. Except as set forth on Schedule
3.1(g) and except for matters that will not result in any Tax liability or Loss
to any BHG Company, all Tax Returns required to be filed by or on behalf of each
of the BHG Companies on or prior to the date of this Agreement have been timely
filed and, when filed, were complete and accurate, except for any failures to
file Tax Returns or any inaccuracies in filed Tax Returns that would not,
individually or in the aggregate, have a Material Adverse Effect. All Taxes due
and owing by each of the BHG Companies as of the date of the Recent Balance
Sheet have been paid or adequately accrued by the BHG Companies, except for any
failures to pay or adequately accrue such Taxes that would not, individually or
in the aggregate, have a Material Adverse Effect. True and complete copies of
all income Tax Returns (or relevant portions of consolidated, combined or
unitary income tax returns) (and any examination reports and/or statements of
deficiency related thereto) filed by each of the BHG Companies for each of the
five (5) most recent fiscal years have been made available to Buyer. Each of the
BHG Companies has withheld all Taxes and remitted all Taxes withheld which it is
required to withhold and remit, except for any such failures to comply that
would not, individually or in the aggregate, have a Material Adverse Effect.






12

--------------------------------------------------------------------------------


                   (ii)    Audits. Except as set forth in Schedule 3.1(g) or
applicable to any BHG Company solely by reason of it being a member of a
consolidated (combined) income (or franchise) Tax Return, as of the date of this
Agreement, (A) there is no audit examination, deficiency or proposed adjustment
pending or, to the knowledge of Parent, threatened with respect to any Taxes due
and owing relating to any BHG Company, and (B) there are no outstanding
Contracts or waivers extending the statutory period of limitations for a Tax
assessment applicable to any Tax Returns relating to an BHG Company with respect
to a taxable period for which such statute of limitations is still open.


                   (iii)   Consolidated Group. Schedule 3.1(g) lists, for each
of the BHG Companies, every year such BHG Company was a member of an affiliated
group of corporations that filed a consolidated federal Tax Return or a combined
or unitary state income Tax Return on which the statute of limitations does not
bar a federal or state Tax assessment. No affiliated group of corporations of
which either of the BHG Companies has been a member has discontinued filing
consolidated federal income Tax Returns during the past five (5) years.


                   (iv)    Other. Except as set forth in Schedule 3.1(g),
neither of the BHG Companies has (A) applied for any Tax ruling, (B) entered
into a closing agreement with any taxing authority, (C) made any payments, or
been a party to an agreement (including this Agreement) that under any
circumstances could obligate it to make payments, that will not be deductible
because of Section 280G or 162(m) of the Code, or (D) been a party to any Tax
allocation or Tax sharing agreement. Company is a “United States Person” within
the meaning of Section 1445 of the Code. None of the BHG Companies was a
distributing corporation or a controlled corporation in a transaction intended
to be governed by Section 355 of the Code.


                   (v)     No Claim for Other Taxes. Since January 1, 2001, no
written claim has been received by Parent or either BHG Company from any
Governmental Entity asserting that an BHG Company is or may be subject to a
particular Tax in a state, territory, or jurisdiction where such BHG Company
does not already file Tax Returns for that particular Tax.


                   (h)     Absence of Certain Changes. Except as set forth in
Schedule 3.1(h), since the date of the Recent Balance Sheet, there has not been
(i) any material adverse change in the financial condition, assets, liabilities
or results of operations of Company and Subsidiary taken as a whole, other than
changes arising solely from acts or omissions by Parent or any BHG Company with
the written consent, or pursuant to the written request, of Buyer (collectively,
“Transaction Changes”); (ii) any material increase in the compensation, salaries
or wages payable or to become payable to any Transferred Employee, except in the
ordinary course of business or as required under employment agreements in effect
as of the date of the Recent Balance Sheet; (iii) any entry by Company or
Subsidiary into any employment, severance or termination Contract with any
Transferred Employee, or any amendment thereto; (iv) any sale, lease or other
transfer or disposition of any material properties or assets of Company or
Subsidiary, except for the sale of Inventory items in the ordinary course of
business; or (v) any indebtedness for borrowed money incurred or guaranteed by
Company or Subsidiary other than intercompany borrowings from Parent or an
Affiliate of Parent.




13

--------------------------------------------------------------------------------


                   (i)      No Litigation. Except as set forth in Schedule
3.1(i), as of the date of this Agreement, there is no action, suit, arbitration,
proceeding or investigation pending or, to the knowledge of Parent, threatened
against Company or Subsidiary, and there is no outstanding Order against or
adversely affecting Company or Subsidiary.


                   (j)      Compliance With Laws and Orders. Except as set forth
in Schedule 3.1(j) neither Company nor Subsidiary is conducting the Business in
violation of any Laws or Orders applicable to Company or Subsidiary, as the case
may be, except for violations that would not, individually or in the aggregate,
have a Material Adverse Effect.


                   (k)      Licenses and Permits. Except as set forth in
Schedule 3.1(k)(i), Company and Subsidiary have all licenses, permits,
approvals, authorizations and consents of all Governmental Entities required for
the conduct of the Business as currently conducted by Company and Subsidiary, as
the case may be, and the operation of the facilities located at the Real
Property owned or leased by Company and Subsidiary as currently operated by
Company and Subsidiary, as the case may be, except for failures to have such
licenses, permits, approvals, authorizations or consents that would not,
individually or in the aggregate, have a Material Adverse Effect. All of such
licenses and permits are listed on Schedule 3.1(k)(ii). Company and Subsidiary
are in compliance with all such permits and licenses, approvals, authorizations
and consents, except for such instances of noncompliance as would not,
individually or in the aggregate, have a Material Adverse Effect.


                   (l)      Absence of Undisclosed Liabilities. Except set forth
in Schedule 3.1(f) or Schedule 3.1(l), all liabilities, commitments and
obligations (secured or unsecured and whether accrued, absolute, contingent,
direct, indirect or otherwise) of Company that GAAP requires to be set forth on
the face of the Recent Balance Sheet are set forth on the face of the Recent
Balance Sheet. Company does not have any other liability, commitment or
obligation that will result, individually or in the aggregate, in a Material
Adverse Effect.


                   (m)      Environmental Matters. Except as set forth in
Schedule 3.1(m):


                   (i)      Except in compliance with Environmental Laws, and
except for contamination that is emanating solely from an off-site source and
for which the Company or Subsidiary could have no liability under any
Environmental Law, no Hazardous Materials are present on or under any Real
Property, or were present on or under any other real property at the time it
ceased to be owned, operated or leased by Company, Subsidiary or any predecessor
or former subsidiary of Company or Subsidiary for which Company or Subsidiary
could have liability under any Environmental Law, in concentrations that exceed
the least stringent applicable industrial or use-restricted cleanup levels where
such use restrictions have been lawfully adopted.




14

--------------------------------------------------------------------------------


                   (ii)     Parent has no knowledge of Company, Subsidiary or
any Person for whose conduct they are or may be held responsible, having
permitted or conducted, except in compliance with Environmental Laws, the
distribution, generation, handling, importing, management, manufacturing,
processing, production, refinement, Release, storage, transfer, transportation,
treatment, disposal or use of Hazardous Materials at the Real Property, at real
property in which Company or Subsidiary has or had an interest, or in connection
with operation of the Business.


                   (iii)    During the time that Parent, Company, Subsidiary or
any predecessor or former subsidiary of Company or Subsidiary could have
liability under any Environmental Law has owned, operated or leased any Real
Property, no Hazardous Materials have been transported from the Real Property to
any site or facility now listed or proposed for listing on the National
Priorities List, 40 C.F.R. Part 300, or on any list with a similar scope or
purpose published by any state authority, and no such listing has been proposed
in the Federal Register or a comparable state publication.


                   (iv)     There is no outstanding litigation, proceeding or
administrative action and, since January 1, 1998, there has been no litigation,
proceeding or administrative action brought or, to Parent’s knowledge,
threatened against Parent, Company or Subsidiary, by any party or parties
alleging the Disposal, Release or Threat of Release of any Hazardous Materials
on, from or under any Real Property, or alleging a violation of any
Environmental Law. To Parent’s knowledge (A) there is no outstanding litigation,
proceeding or administrative action and (B) since January 1, 1998, there has
been no litigation, proceeding or administrative action brought or threatened
against any predecessor or former subsidiary of Company or Subsidiary for which
Company or Subsidiary could have liability under any Environmental Law, by any
party or parties alleging the Disposal, Release or Threat of Release of any
Hazardous Materials on, from or under any Real Property, or alleging a violation
of any Environmental Law.


                   (v)      Parent has no knowledge of any Disposals, Releases
or Threatened Releases of Hazardous Materials on, from or under the Real
Property that have occurred prior to Parent, Company, Subsidiary or any
predecessor or former subsidiary of Company or Subsidiary having taken
possession of any of such Real Property, for which Company or Subsidiary could
have liability under any Environmental Law.


                   (vi)     Parent has delivered to Buyer true and complete
copies and results of all reports, studies, analyses, tests, or monitoring
information (the “Information”) pertaining to Hazardous Materials in, on, or
under the Real Property and, in each case, relating to potential compliance
with, or liability or standards arising under, any Environmental Laws where the
Information was prepared or initiated and received within the twelve (12) month
period preceding the date of this Agreement by (a) Parent, Company or Subsidiary
or (b) any predecessor or former subsidiary of Company or Subsidiary to the
extent that Parent has knowledge of, and access to, the Information.




15

--------------------------------------------------------------------------------


                   (vii)    The operations of Company and Subsidiary in, on or
at the Real Property comply with all applicable Environmental Laws, and all
permits, licenses, registrations and other authorizations required to be
obtained by Company and Subsidiary under applicable Environmental Laws to
operate the Real Property as it is currently operated have been so obtained,
except for any failures to comply with such Environmental Laws or with such
permits, licenses, registrations or authorizations that would not, individually
or in the aggregate, have a Material Adverse Effect.


                   (viii)   None of Parent, Company or Subsidiary is engaged in
any legal proceeding with respect to alleged violations of, or noncompliance
with, any Environmental Law by Company or Subsidiary requiring disclosure under
17 C.F.R. Section 229.103. None of Parent, Company or Subsidiary has engaged in
any legal proceeding with respect to alleged violations of, or noncompliance
with, any Environmental Law by Company or Subsidiary requiring disclosure under
17 C.F.R. Section 229.103 within the eighteen (18) month period preceding the
date of this Agreement.


                   (ix)     None of Parent, Company or Subsidiary has received
notice from any Governmental Entity which is still outstanding or yet to be
resolved and which provides that any Real Property, or any other real property
at the time it ceased to be owned, operated or leased by Company or Subsidiary
is or was in violation or allegedly in violation of, out of compliance with or
allegedly out of compliance with any applicable Environmental Law, or that
Company or Subsidiary is or was liable, or allegedly or potentially liable under
any Environmental Law.


                   (n)      Title to Assets; Liens. Except as set forth in
Schedule 3.1(n), (i) Company or Subsidiary owns (with record and marketable fee
simple title in the case of the Real Property) or leases all of the properties
and assets reflected in the Recent Balance Sheet (including the Purchased
Assets) (except for properties and assets sold since the date of the Recent
Balance Sheet in the ordinary course of business), and (ii) such properties and
assets owned by Company or Subsidiary are held free and clear of any Liens other
than Permitted Liens. Except as set forth in Schedule 3.1(n), the properties and
assets owned or leased by Company or Subsidiary (including the Purchased Assets)
comprise all of the material assets and rights of Company and Subsidiary,
tangible and intangible (including Intellectual Property Rights), that are used
by Company or Subsidiary in the conduct of the Business as conducted by Company
or Subsidiary, as the case may be, on the date of this Agreement. Such material
assets and rights are sufficient for the conduct of the Business as conducted by
Company and Subsidiary on the date of this Agreement. Except as set forth in
Schedule 3.1(n), all tangible assets (real and personal) owned by Company are in
good operating condition and repair except for such defects which resulted from
normal wear and tear in the ordinary course.




16

--------------------------------------------------------------------------------


                   (o)      Real Property.


                   (i)      Schedule 3.1(o) sets forth a list of all real
property owned, used or occupied by each of the BHG Companies (the “Real
Property”). Except as set forth in Schedule 3.1(o), there are no encumbrances,
easements or rights of way, zoning classifications, or restrictions, limitations
or other matters of record that would materially and adversely affect the use of
any leased Real Property by the BHG Company which is the tenant with respect to
such leased Real Property. There are now in full force and effect required duly
issued certificates of occupancy permitting the Real Property and improvements
located thereon to be legally used and occupied as the same are now constituted.
Except as set forth in Schedule 3.1(o), all of the owned Real Property has
permanent rights of access to dedicated public highways. To the knowledge of
Parent, no fact or condition exists which would prohibit or materially adversely
affect the ordinary rights of access to and from the owned Real Property from
and to the existing highways and roads and there is no pending or threatened
restriction or denial, governmental or otherwise, upon such ingress and egress.
Except as set forth in Schedule 3.1(o), to the knowledge of Parent, there is not
(i) any claim of adverse possession or prescriptive rights involving any of the
owned Real Property, (ii) any structure located on any owned Real Property which
encroaches on or over the boundaries of neighboring or adjacent properties,
(iii) any structure of any other party which encroaches on or over the
boundaries of any of such owned Real Property, or (iv) any other matter
adversely affecting the owned Real Property that would be disclosed by an
accurate ALTA survey of such owned Real Property, except with respect to this
clause (iv) for any such matters that will not, individually or in the
aggregate, have a Material Adverse Effect.Except as set forth in Schedule
3.1(o), none of the Real Property is located in a flood plain, flood hazard
area, wetland or lakeshore erosion area within the meaning of any Law,
regulation or ordinance. To the knowledge of Parent, no public improvements have
been commenced and none are planned which may result in special assessments
against or otherwise materially adversely affect any Real Property. Except as
set forth in Schedule 3.1(o), Parent has not received any notice of and does not
have any knowledge of any (i) planned or proposed increase in assessed
valuations of any Real Property other than any such planned or proposed
increases arising in the ordinary course of business consistent with past
practices, (ii) Order requiring repair, alteration, or correction of any
existing condition affecting any Real Property or the systems or improvements
thereat, (iii) underground storage tanks, or any structural, mechanical, or
other defects of material significance affecting any Real Property or the
systems or improvements thereat (including, but not limited to, inadequacy for
normal use of mechanical systems or disposal or water systems at or serving the
Real Property), or (iv) work that has been done or labor or materials that has
or have been furnished to any Real Property during the period of six (6) months
immediately preceding the date of this Agreement for which Liens have been or
are reasonably likely to be filed against any of the Real Property. Except as
set forth in Schedule 3.1(o), Parent has no knowledge of any violations of
building, health, traffic, sewer/septic, flood control, fire safety, handicap
ordinances or other applicable Laws (but excluding zoning Laws) with respect to
the Real Property. Except as set forth in Schedule 3.1(o), each parcel of Real
Property owned by the BHG Companies is in compliance with all aspects of
applicable zoning requirements, including without limitation, the following: (i)
usage; (ii) dimensional requirements; (iii) parking; (iv) loading; (v) signage;
(vi) flood plain district; (vii) site plan approval; (viii) subdivision control;
(ix) variances; (x) special permits; and (xi) overlay districts.




17

--------------------------------------------------------------------------------


                   (ii)     Brokerage Agreements. There are no brokerage
agreements or tenant representation agreements affecting the Real Property which
could give rise to any liability on behalf of the BHG Companies.


                   (iii)    Condition of Other Improvements. Parent knows of no
material latent or other defects in the buildings located on the Real Property
owned by the BHG Companies, including but not limited to, defects regarding the
roofs, electrical, plumbing, drainage, septic/sewerage and HVAC systems and
other mechanical systems at or servicing such Real Property.


                   (iv)     Unrecorded or Equitable Interests. Except as set
forth in Schedule 3.1(o), Parent has no knowledge of any unrecorded or
undisclosed legal or equitable interest in the Real Property owned by the BHG
Companies.


                   (v)      Utility Services. All Utility Services are of
sufficient capacity for the unimpeded operation of the Real Property at full
capacity. Except as set forth in Schedule 3.1(o), to Parent’s knowledge (without
any obligation to undertake or complete any due inquiry), such Utility Services
are obtained via connections directly in the public ways abutting the Real
Property without the need for any easements, rights of way or licenses from any
third party. As used herein, the term “Utility Services” means all water, sewer,
storm sewer or other stormwater discharge, telephone and other
telecommunications, gas, fuel, oil, cable and other utility services for the
Real Property.


                   (vi)     Municipal Sewer. Except as set forth in Schedule
3.1(o), all sewage at the Real Property owned by the BHG Companies is disposed
of via the municipal sewer system, and there is no septic tank in operation at
the Real Property.


                   (vii)    Parties in Possession. Except as set forth in
Schedule 3.1(o), there are no parties (other than Company or Subsidiary) in
possession of the Real Property owned by the BHG Companies.


                   (p)      Material Contracts. Schedule 3.1(p) sets forth a
list, as of the date of this Agreement, of each of the following types of
Contracts to which Company or Subsidiary is a party (each, a “Material
Contract”):






18

--------------------------------------------------------------------------------


                   (i)      Any Contract involving the future performance of
services or the future delivery of goods by Company or Subsidiary of an amount
in excess of Seventy-Five Thousand Dollars (U.S. $75,000) or its foreign
currency equivalent as of the date of this Agreement;


                   (ii)     Any Contract involving future annual expenditures of
Company or Subsidiary in excess of Seventy-Five Thousand Dollars (U.S. $75,000)
or its foreign currency equivalent as of the date of this Agreement;


                   (iii)    Any collective bargaining Contract or other Contract
to or with any labor union or other employee representative of a group of
employees;


                   (iv)     Any employment Contract with any Transferred
Employee or Former Employee involving future liability for payment of wages or
salaries which may be outstanding on the date of this Agreement;


                   (v)      Any joint venture or partnership Contract;


                   (vi)     Any Contract containing covenants that materially
restrict the future business activity of Company or Subsidiary;


                   (vii)    Any Contract relating to the borrowing of money in
excess of Seventy-Five Thousand Dollars (U.S. $75,000) or its foreign currency
equivalent as of the date of this Agreement;


                   (viii)   Any real or personal property lease Contract
involving future liability for rental payments in excess of Seventy-Five
Thousand Dollars (U.S. $75,000) or its foreign currency equivalent as of the
date of this Agreement;


                   (ix)     all sales, agency or distributorship contracts
involving future expenditures of Company or Subsidiary in excess of Seventy-Five
Thousand Dollars (U.S. $75,000) or its foreign currency equivalent as of the
date of this Agreement;


                   (x)      all Contracts or purchase orders providing for the
manufacture, processing, packaging, storage or distribution of Products or the
performance of manufacturing, processing, packaging, storage or distribution
services by or for Company or Subsidiary that, in each case, involve future
expenditures of Company or Subsidiary in excess of Seventy-Five Thousand Dollars
(U.S. $75,000) or its foreign currency equivalent as of the date of this
Agreement;


                   (xi)     all Contracts providing for the services of
consultants or independent contractors, including, but not limited to, Contracts
relating to design, development, advertising or promotion, that, in each case,
involve future expenditures of Company or Subsidiary in excess of Seventy-Five
Thousand Dollars (U.S. $75,000) or its foreign currency equivalent as of the
date of this Agreement;




19

--------------------------------------------------------------------------------


                   (xii)    Any Contract involving the licensing by Company or
Subsidiary of Intellectual Property Rights to any person or entity and any
Contract involving the licensing by any person or entity of Intellectual
Property Rights to Company or Subsidiary, except for “shrink-wrap” licenses and
similar licenses associated with computer software;


                   (xiii)   all Contracts relating to the lease of personal
property located at the Real Property involving future annual expenditures of
Company or Subsidiary in excess of Ten Thousand Dollars ($10,000) or its foreign
currency equivalent as of the date of this Agreement;


                   (xiv)    all Contracts for leases, subleases, rental
agreements, contracts of sale tenancies or licenses of real property; and


                   (xv)     all other Contracts that both (A) are not cancelable
by Company or Subsidiary on notice of sixty (60) calendar days or less without
liability and (B) are otherwise material to the business of Company and
Subsidiary, taken as a whole.


Except as set forth in Schedule 3.1(p), each Material Contract is in full force
and effect and is valid and enforceable against Company or Subsidiary, as the
case may be, and, to the knowledge of Parent, the other party or parties thereto
in accordance with its terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other Laws affecting creditors’ rights generally,
and by general equitable principles. Except as set forth in Schedule 3.1(p),
each of Company and Subsidiary is in compliance in all material respects with
all terms and requirements of each Material Contract and no material breach or
default by Company or Subsidiary of any provision thereof, nor any condition or
event that, with notice of lapse of time or both, would constitute such a breach
or default, has occurred. Furthermore, except as set forth in Schedule 3.1(p),
to Parent’s knowledge, no material breach or default by any other party to any
such Material Contract of any provision thereof, nor any condition or event
that, with notice or lapse of time or both, would constitute such a breach or
default, has occurred. Except as set forth in Schedule 3.1(p), none of Parent,
Company or Subsidiary has received any notice of any materially adverse
modification, termination, cancellation or nonrenewal (but excluding expiration
in accordance with its terms) of any such Material Contract and knows of no
intent to effect the same. Except as set forth in Schedule 3.1(p), to Parent’s
knowledge, there is no current dispute with any party under any such Material
Contract that, if decided in a manner adverse to Company, would have a Material
Adverse Effect. Parent, Company or Subsidiary have delivered to Buyer true,
correct and complete copies of each written Material Contract.

                   (q)      Employee Matters.


                   (i)      Schedule 3.1(q) contains a true and complete list of
(A) each plan, program, policy, payroll practice, contract, agreement or other
arrangement, or commitment therefor, providing for compensation, severance,
termination pay, performance awards, share or share-related awards, fringe
benefits or other employee benefits of any kind, whether formal or informal,
funded or unfunded, written or oral, and whether or not legally binding, which
is now sponsored, maintained, contributed to or required to be contributed to by
Company, including but not limited to, any “employee benefit plan” within the
meaning of ERISA Section 3(3), but excluding any de minimis fringe benefits
(each, a “Benefit Plan”); and (B) each management, employment, bonus, option,
equity (or equity related), severance, consulting, non-compete, confidentiality
or similar agreement or contract (each, an “Employee Agreement”), pursuant to
which Parent or any BHG Company has any liability, contingent or otherwise,
between Parent or any BHG Company and any current, former or retired employee,
officer, consultant, independent contractor, agent or director of any BHG
Company.


20

--------------------------------------------------------------------------------


                   (ii)     Parent or Company has provided to Buyer current,
accurate and complete copies of all documents embodying or relating to each
Benefit Plan (including written summaries of any unwritten Benefit Plan or
similar arrangement) and each Employee Agreement, including all amendments
thereto.


                   (iii)    With respect to each Benefit Plan, to the knowledge
of Parent:


                   (A)     each of Parent, each BHG Company and each ERISA
Affiliate has performed all material obligations required to be performed by it
under each Benefit Plan and Employee Agreement, and neither Parent, any BHG
Company nor any ERISA Affiliate is in default under or in violation of any
Benefit Plan;


                   (B)     each Benefit Plan has been established and maintained
in accordance with its terms and in compliance with all applicable laws,
statutes, orders, rules and regulations, including but not limited to, ERISA and
the Code, including the timely filing of all required reports, documents and
notices, where applicable, with the IRS, Pension Benefit Guaranty Corporation
(the “PBGC”) and the U.S. Department of Labor (the “DOL”);


                   (C)     each Benefit Plan intended to qualify under Code
Section 401(a) is, and since its inception has been, so qualified and a
determination letter has been issued by the IRS to the effect that each such
Benefit Plan is so qualified and that each trust forming a part of any such
Benefit Plan is exempt from tax pursuant to Code Section 501(a) and no
circumstances have occurred or currently exist which would adversely affect this
qualification or exemption;


                   (D)     no action or failure to act and no transaction or
holding of any asset by, or with respect to, any Benefit Plan has or may subject
Parent, any BHG Company or any ERISA Affiliate or any fiduciary of any Benefit
Plan to any tax, penalty or other liability, whether by way of indemnity or
otherwise;



21

--------------------------------------------------------------------------------


                   (E)     there are no actions, proceedings, arbitrations,
suits or claims pending or threatened or anticipated (other than routine claims
for benefits) against Parent or any BHG Company or any ERISA Affiliate or any
administrator, trustee or other fiduciary of any Benefit Plan with respect to
any Benefit Plan or Employee Agreement, or against any Benefit Plan or against
the assets of any Benefit Plan;


                   (F)     no Benefit Plan is under audit or investigation by
the IRS, DOL or PBGC and no such audit or investigation is pending or threatened
or anticipated;


                   (G)     except as disclosed in Schedule 3.1(q), the
execution, delivery and performance of this Agreement and the transactions
contemplated herein shall not (either alone or upon the occurrence of any
additional or subsequent events) constitute an event under any Benefit Plan or
Employee Agreement that shall or may result in any payment (whether of severance
pay or otherwise), acceleration, forgiveness of indebtedness, vesting,
distribution, increase in benefits or obligations to fund benefits with respect
to any employee;


                   (H)     Parent is in full compliance with, and has provided
all notices required under, and has made all payments to any former employees of
the BHG Companies required by federal, state, local or foreign Law (including
the Worker Adjustment Retraining Notification Act of 1988, as amended) relating
to any plant closings of the BHG Companies or their Affiliates prior to the date
hereof.


                   (iv)     With respect to any Benefit Plan which is an
“employee pension benefit plan” within the meaning of ERISA Section 3(2)
(“Pension Plan”) maintained or contributed to by Parent or any BHG Company, (A)
no steps have been taken to terminate such Pension Plan; (B) no termination of
any Pension Plan has occurred at any time under which all liabilities have not
been fully satisfied; (C) no liability under Title IV of ERISA has been incurred
by Parent, any BHG Company or any ERISA Affiliate which has not been fully
satisfied; (D) no event has occurred and no condition exists that could
reasonably be expected to result in Parent, any BHG Company or any ERISA
Affiliate incurring a liability under Title IV of ERISA or that could constitute
grounds for terminating any such Pension Plan; (E) no proceeding has been
initiated by the PBGC to terminate any Pension Plan or to appoint a trustee to
administer any Pension Plan; and (F) no Affiliate has incurred withdrawal
liability under any such plan which is a multiemployer plan (as defined in ERISA
Section 3(37)) which has not been paid.


                   (v)      With respect to Company and Subsidiary, except as
set forth in Schedule 3.1(q), each of the following is true as of the date
hereof:



22

--------------------------------------------------------------------------------


                   (A)      Company and Subsidiary are in compliance with all
applicable laws, individual and collective bargaining agreements respecting
employment and employment practices, terms and conditions of employment and
wages and hours (including without limitation the Fair Labor Standards Acts and
applicable state law requirements regarding classification of employees and the
payment of minimum wage and overtime compensation) and occupational safety and
health laws and regulations, worker’s compensation, unemployment and employment
taxation, and is not engaged in any unfair labor practice within the meaning of
Section 8 of the National Labor Relations Act, except in each case for such
instances of noncompliance or unfair labor practices that would not,
individually or in the aggregate, have a Material Adverse Effect. There is no
action, suit or legal, administrative, arbitration, grievance or other
proceeding pending or, to Parent’s knowledge, threatened or, to Parent’s
knowledge, any investigation pending or threatened against Company or Subsidiary
relating to any thereof. To the Parent’s knowledge, no reasonable basis exists
for any such action, suit or legal, administrative, arbitration, grievance or
other proceeding or governmental investigation;


                   (B)      there is no labor strike, dispute (other than
disputes with individual employees), slowdown or stoppage actually pending or,
to Parent’s knowledge, threatened against Company or Subsidiary;


                   (C)      none of the employees of Company or Subsidiary is a
member of or represented by any labor union and, to Parent’s knowledge, there
are no attempts of whatever kind and nature being made to organize any of such
employees;


                   (D)      without limiting the generality of paragraph (C)
above, no certification or decertification is pending or was filed within the
past twelve months respecting the employees of Company or Subsidiary and, to the
Parent’s knowledge, no certification or decertification petition is being or was
circulated among the employees of Company or Subsidiary within the past twelve
months;


                   (E)      no agreement (including any collective bargaining
agreement), arbitration or court decision, decree or order or governmental order
which is binding on Company or Subsidiary in any way limits or restricts Company
or Subsidiary from relocating or closing any of its operations;


                   (F)      neither Company nor Subsidiary have experienced any
organized work stoppage in the last five years; and



23

--------------------------------------------------------------------------------


                   (G)      there are no charges, administrative proceedings or
complaints of discrimination, retaliation or harassment (including but not
limited to discrimination, retaliation or harassment based upon sex, age,
marital status, race, national origin, sexual orientation, handicap and/ or
accommodation, religion, veteran status or other category protected by federal,
state or local law) pending or, to the Parent’s knowledge, threatened, or to the
Parent’s knowledge, any investigation pending or threatened before the Equal
Employment Opportunity Commission or any federal, state or local agency or court
against Company or Subsidiary. Since January 1, 1998, there have been no audits
of the equal employment opportunity practices of Company or Subsidiary.


                   (r)      Intellectual Property Rights. Schedule 3.1(r) sets
forth a list, as of the date of this Agreement, of all United States or foreign
patents, registered trademarks, registered copyrights and applications therefor
and internet domain names used by Company or Subsidiary in, and material to, the
conduct of the Business as currently conducted by Company or Subsidiary, as the
case may be, (the “Intellectual Property Rights”) and the entity that owns such
Intellectual Property Rights. Company or Subsidiary owns or possesses adequate
licenses or other valid rights to use all such Intellectual Property Rights, and
to the knowledge of Parent, the conduct of the Business by Company and
Subsidiary as currently conducted does not conflict with any valid patents,
trademarks, tradenames or copyrights of others, except for such conflicts that
would not, individually or in the aggregate, have a Material Adverse Effect.


                   (s)      Fees. Except for the fees payable to Robert W. Baird
& Co. Incorporated, which shall be paid by Parent, neither Parent nor any of its
Affiliates has paid or become obligated to pay any fee or commission to any
broker or finder in connection with the transactions provided for herein or in
connection with the negotiation thereof.


                   (t)      Inventory. Except as set forth in Schedule 3.1(t),
all Inventory reflected on the Recent Balance Sheet is valued in accordance with
GAAP at the lower of cost (on a FIFO basis) or market and consists of a quality
and quantity usable and saleable in the ordinary course of business. All slow
moving, damaged or obsolete Inventory items existing as of the date of the
Recent Balance Sheet are set forth on Schedule 3.1(t), which schedule also sets
forth the write down or reserve and treatment of intercompany profit or other
mark-up with respect to such items. Except as set forth in Schedule 3.1(t), all
Inventory purchased since the date of the Recent Balance Sheet consists of a
quality and quantity usable and saleable in the ordinary course of business.


                   (u)      Accounts Receivable. All accounts receivable of
Company reflected on the Recent Balance Sheet, and as incurred in the ordinary
course of business since the date of the Recent Balance Sheet, represent arm’s
length sales actually made in the ordinary course of business and are
collectible (net of the reserves shown on the Recent Balance Sheet for doubtful
accounts) in the ordinary course of business. Except as set forth on Schedule
3.1(u), neither Company nor Subsidiary has any accounts receivable from any
Affiliate of Parent, Company or Subsidiary or from any director, officer or
employee of any of them.



24

--------------------------------------------------------------------------------


                   (v)      Major Customers. Schedule 3.1(v) contains a list of
the ten (10) largest customers of Company for each of the two (2) most recent
fiscal years (determined on the basis of the total dollar amount of net sales)
showing the total dollar amount of gross sales to each such customer during each
such year. Except as set forth on Schedule 3.1(v), as of the date of this
Agreement, Company has not received notice from, nor does Parent have any
knowledge that, any customer listed on Schedule 3.1(v) that it will not continue
to be a customer of the Business or that it will otherwise materially and
adversely modify its relationship with Company by decreasing or limiting its
purchase or distribution of Products after the Closing.


                   (w)      Major Suppliers. Schedule 3.1(w) contains a list of
the ten (10) largest suppliers to Company for each of the two (2) most recent
fiscal years (determined on the basis of the total dollar amount of purchases)
showing the total dollar amount of purchases from each such supplier during each
such year. As of the date of this Agreement, Company has not received notice
from, nor does Parent have any knowledge that, any supplier listed on Schedule
3.1(w) that it will not continue to be a supplier to the Business of Company or
that it will materially and adversely modify its relationship with Company after
the Closing.


                   (x)      Product Warranty and Product Liability. Schedule
3.1(x) contains a description of Company’s standard warranty or warranties for
sales of Products, and except as described therein, there are no material
warranties, commitments or obligations with respect to the return, repair or
replacement of Products. Schedule 3.1(x) contains a description of all product
liability claims relating to Products that are pending or, to the knowledge of
Parent, are threatened against Company or Subsidiary as of the date of this
Agreement or that have been asserted or commenced against Company or Subsidiary
within the three (3) year period immediately preceding the date of this
Agreement, except for such product liability claims that would not, individually
or in the aggregate, have a Material Adverse Effect.


                   (y)      Insurance. Set forth in Schedule 3.1(y) is a
complete and accurate list of all policies of fire, liability, product
liability, workers compensation, health and other forms of insurance presently
in effect with respect to the business and properties of each of the BHG
Companies, true and correct copies of which have heretofore been delivered to
Buyer. Schedule 3.1(y) includes, without limitation, the carrier, the
description of coverage, the limits of coverage, retention or deductible
amounts, amount of annual premiums, date of expiration and any pending claims in
excess of $50,000. All such polices currently in effect are valid, outstanding
and enforceable policies and provide insurance coverage for the properties,
assets and operations of each of the BHG Companies, and no such policy provides
for or is subject to any currently enforceable retroactive rate or premium
adjustment, loss sharing arrangement or other actual or contingent liability
arising wholly or partially out of events arising prior to the date hereof. No
notice of cancellation or termination has been received by either BHG Company
with respect to any such policy, and Parent does not have any knowledge of any
act or omission which could reasonably be expected to result in cancellation of
any such policy prior to its scheduled expiration date. To the knowledge of
Parent, each of the BHG Companies has duly and timely made all claims it has
been entitled to make under each policy of insurance during the last three (3)
years, or in the case of products liability insurance, during the last six (6)
years. Since September 24, 1997, all general liability policies maintained by or
for the benefit of any BHG Company have been “occurrence” policies and not
“claims made” policies. To the knowledge of Parent, there is no claim by either
BHG Company pending under any such policies as to which coverage has been
questioned, denied or disputed by the underwriters of such policies, and Parent
has no knowledge of any basis that could reasonably be expected to result in a
denial of any claim under any such policy. Schedule 3.1(y) describes any
self-insurance arrangements affecting the BHG Companies. Except for reserves
established for and relating to workers’ compensation claims and except as
disclosed in Schedule 3.1(y), the reserves established by the BHG Companies are
adequate to dispose of any liability under such self-insurance arrangements.



25

--------------------------------------------------------------------------------


                   (z)      Affiliates’ Relationships.


                   (i)      Contracts With Affiliates. All leases, contracts,
agreements, transactions or other arrangements (whether written or oral) between
either BHG Company and any Affiliate of any BHG Company (including Parent) are
listed on Schedule 3.1(z).


                   (ii)     No Adverse Interests. Except as set forth in
Schedule 3.1(z), no Affiliate of Company or Subsidiary or, to Parent’s knowledge
(without any obligation to undertake or complete any due inquiry), any of their
officers or directors has any direct or indirect interest in (A) any entity that
does business with either BHG Company, (B) any property, asset or right that is
used by the BHG Companies in the conduct of the Business or (C) any customer or
supplier of the Business.


                   (iii)    Obligations. All obligations of any Affiliate of
Company or Subsidiary to either BHG Company, and all obligations of either BHG
Company to any Affiliate of Company or Subsidiary, are listed on Schedule
3.1(z).


                 3.2      Representations and Warranties of Buyer. To induce
Parent to enter into this Agreement, and acknowledging that Parent has relied
upon the representations and warranties contained herein, Buyer makes the
following representations and warranties to Parent:

                   (a)     Due Organization and Power. Buyer is a limited
liability company duly organized and validly existing under the laws of its
jurisdiction of incorporation or organization. Buyer has all requisite limited
liability company power to enter into this Agreement and the other documents and
instruments to be executed and delivered by Buyer pursuant hereto and to carry
out the transactions contemplated hereby and thereby.


                   (b)     Authority. The execution and delivery by Buyer of
this Agreement and the other documents and instruments to be executed and
delivered by Buyer pursuant hereto and the consummation by Buyer of the
transactions contemplated hereby and thereby have been duly authorized by the
Board of Managers of Buyer. No other corporate act or proceeding on the part of
Buyer or its shareholders is necessary to authorize this Agreement or the other
documents and instruments to be executed and delivered by Buyer pursuant hereto
or the consummation of the transactions contemplated hereby and thereby. This
Agreement constitutes, and when executed and delivered, the other documents and
instruments to be executed and delivered by Buyer pursuant hereto will
constitute, valid and binding agreements of Buyer, enforceable in accordance
with their respective terms, except as such may be limited by bankruptcy,
insolvency, reorganization or other Laws affecting creditors’ rights generally,
and by general equitable principles.



26

--------------------------------------------------------------------------------


                   (c)     No Violation. Neither the execution and delivery by
Buyer of this Agreement or the other documents and instruments to be executed
and delivered by Buyer pursuant hereto nor the consummation by Buyer of the
transactions contemplated hereby and thereby (i) will violate any Law or Order
applicable to Buyer, except for such violations, the occurrence of which would
not, individually or in the aggregate, have a material adverse effect on Buyer’s
ability to perform its obligations hereunder or any of the other transactions
contemplated hereby, (ii) will require any authorization, consent or approval
by, filing with or notice to any Governmental Entity, except for (A) the
requirements of any Competition Law applicable to the transactions contemplated
hereby and (B) such authorizations, consents, approvals, filings or notices, the
failure of which to obtain or make would not, individually or in the aggregate,
have a material adverse effect on Buyer’s ability to perform its obligations
hereunder or any of the other transactions contemplated hereby, or (iii) will
violate or conflict with, or constitute a default (or an event that, with notice
or lapse of time, or both, would constitute a default) under, or will result in
the termination of, or accelerate the performance required by, any term or
provision of the corporate charter, bylaws or similar organizational documents
of Buyer or of the express terms of any Contract to which Buyer is a party or by
which Buyer or any of its assets or properties may be bound or affected, except
for such violations, conflicts, defaults, terminations or accelerations that
would not, individually or in the aggregate, have a material adverse effect on
Buyer’s ability to perform its obligations hereunder or any of the other
transactions contemplated hereby.


                   (d)     Litigation. As of the date of this Agreement, there
is no action, suit, arbitration, proceeding or investigation pending or, to the
knowledge of Buyer, threatened (in a reasonably serious manner and in writing)
against Buyer, and there is no outstanding Order against or affecting Buyer
that, individually or in the aggregate, would be reasonably expected to have the
effect of preventing, delaying, making illegal or otherwise interfering with any
of the transactions contemplated hereby.


                   (e)     Financing. Buyer has received executed and delivered
commitment letters, dated as of February 11, 2005, from AmSouth Capital Corp.
and Ableco Finance LLC (the “Lenders”), pursuant to which the Lenders have
committed, subject to the terms and conditions set forth therein, to provide up
to Fifty Seven Million Dollars (U.S. $57,000,000) to Buyer (the “Commitment
Letters”). Except for the Commitment Letters, Buyer and the Lenders are not
party to any contract or agreement relating to such financing. True and complete
copies of the Commitment Letters as in effect on the date of this Agreement have
been furnished to Parent. As of the date of this Agreement, each Commitment
Letter is valid and in full force and effect. To the knowledge of Buyer, no
event has occurred that (with or without notice, lapse of time, or both) would
constitute a default under any Commitment Letter on the part of Buyer or any of
its Affiliates. Buyer has paid all commitment and other fees required to be paid
under the Commitment Letters on or prior to the date of this Agreement (and will
pay all such fees that are required to be paid after the date of this
Agreement).



27

--------------------------------------------------------------------------------


                   (f)     Fees. Neither Buyer nor any of its Affiliates has
paid or become obligated to pay any fees or commissions to any broker or finder
in connection with the transactions provided for herein or in connection with
the negotiation thereof.


                   (g)      Designated Purchasers. The representations and
warranties contained in Sections 3.2(a)-(e) are true and correct with respect to
each Designated Purchaser to which Buyer has assigned or hereafter assigns any
of its rights or obligations under this Agreement in accordance with Section 1.2
(for purposes of this Section 3.2(g), the term “Buyer” in each of the
representations and warranties contained in Sections 3.2(a)-(e) shall be deemed
to be replaced with the term “Designated Purchaser”).


                 3.3      Expiration of Representations and Warranties. None of
the respective representations and warranties of Parent and Buyer contained in
this Agreement or in any certificate or other document delivered pursuant hereto
on or prior to the Closing Date shall survive the Closing, except that:

                   (a)      the representations and warranties as to the matters
set forth in Section 3.1 and as to Parent’s compliance with its obligations and
covenants to be performed or complied with prior to the Closing under Article 4
that Parent makes on the date of this Agreement and at the Closing, by
delivering the certificate described in Section 6.1 (the “Surviving
Representations”), shall survive the Closing until the date that is eighteen
(18) months after the Closing Date, provided that (i) the representations and
warranties set forth in Sections 3.1(b), 3.1(c) and 3.1(d) shall survive the
Closing indefinitely, (ii) the representations and warranties set forth in
Sections 3.1(g) and 3.1(q) (with respect to any claims under ERISA filed with
respect to a Retiree Health Plan or a Parent Pension Plan) shall survive the
Closing until the underlying obligation is time barred by the applicable statute
of limitations and (iii) the representations and warranties set forth in Section
3.1(m) shall survive the Closing until the date that is thirty six (36) months
after the Closing Date; and


                   (b)      the representations and warranties as to the matters
set forth in Section 3.2 and as to Buyer’s compliance with its obligations and
covenants to be performed or complied with prior to the Closing under Article 4
that Buyer makes on the date of this Agreement and at the Closing, by delivering
the certificate described in Section 7.1, shall survive the Closing until the
date that is eighteen (18) months after the Closing Date.


                 3.4      No Other Representations or Warranties. Buyer
acknowledges that the detailed representations and warranties contained in this
Agreement have been negotiated at arm’s length among sophisticated business
entities. Except for the representations and warranties contained in Section
3.1, Buyer acknowledges that none of Parent, the BHG Companies or any person or
entity acting on their behalf makes or has made any other express or any implied
representation or warranty to Buyer as to the accuracy or completeness of any
information regarding Parent, any BHG Company, the Business or any other matter.



28

--------------------------------------------------------------------------------


        4.      COVENANTS PRIOR TO CLOSING

                 4.1      Access to Information Concerning Properties and
Records; Confidentiality. Except for information that, if provided, would
adversely affect the ability of Parent or any BHG Company to assert
attorney-client or attorney work product privilege or a similar privilege,
Parent shall cause each BHG Company, during the period commencing on the date of
this Agreement and ending on the Closing Date, to furnish or cause to be
furnished to Buyer and its representatives, at reasonable times and upon
reasonable notice, (a) subject to Parent’s prior written consent, such access,
during normal business hours, to the Real Property as Buyer from time to time
reasonably requests with due regard to minimizing disruption of the conduct of
the Business and (b) such access to the books, records and other information and
data of each BHG Company as Buyer from time to time reasonably requests. Buyer
shall treat all information obtained from Parent, any BHG Company or otherwise
as “Evaluation Material” under the Confidentiality Agreement, dated July
31,2004, between Parent and Fidelity Capital Investors, Inc. (the
“Confidentiality Agreement”) subject to any exceptions set forth therein, and
Fidelity Capital Investors, Inc. and Buyer shall continue to honor, and cause
their representatives to honor, their obligations thereunder.

                 4.2      Conduct of Business Pending the Closing. From the date
of this Agreement until the Closing Date, except as required or contemplated by
the transactions contemplated by this Agreement, including the Services
Agreement, and for any actions taken by any BHG Company of the type set forth in
Schedule 4.2 or otherwise consented to by Buyer in writing, Parent shall cause
each of the following to occur:

                   (a)      Company and Subsidiary shall operate the Business
only in the usual, regular and ordinary manner, on a basis consistent with past
practice;


                   (b)      Neither Company nor Subsidiary shall incur or
guarantee any indebtedness for borrowed money other than through intercompany
borrowings from Parent or an Affiliate of Parent in the ordinary course of
business;


                   (c)      Neither Company nor Subsidiary shall grant any
increase in the compensation, salaries or wages payable to any Transferred
Employees, except for reasonable increases in the ordinary course of business or
as a result of contractual arrangements or sales compensation plans existing on
the date of this Agreement;


                   (d)      Neither Company nor Subsidiary shall issue or
authorize the issuance of, or agree to issue or sell, any shares of its capital
stock of any class;





29

--------------------------------------------------------------------------------


                   (e)      Neither Company nor Subsidiary shall sell, lease or
otherwise transfer or dispose of any material properties or assets of Company or
Subsidiary, except for the sale of properties and assets in the ordinary course
of business; and


                   (f)      Neither Company nor Subsidiary shall make any
material change in the accounting methods used by Company or Subsidiary.


                 4.3      Further Actions.

                   (a)     General. Parent and Buyer shall use their best
efforts to take, or cause to be taken, all action and to do, or cause to be
done, and to cooperate fully with each other with respect to, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated hereby, including using all best efforts to obtain prior to the
Closing Date all licenses, permits, consents, approvals, authorizations,
qualifications and orders of Governmental Entities and parties to Contracts with
the BHG Companies that are necessary for the consummation of the transactions
contemplated hereby; provided, however, that such assistance shall not include
any requirement of Parent or its Affiliates to pay any significant sum of money
beyond customarily reasonable amounts in connection with the transfer of
permits, contracts or other material agreements of the BHG Companies, to assume
any material liability from or commence any litigation against any person or
entity (except for the payment of the filing and similar fees described in
Section 4.4).


                   (b)     Financing. Without limiting Buyer’s obligations under
Section 4.3(a), Buyer shall use commercially reasonable efforts to arrange the
financing on substantially similar terms and conditions as described in the
Commitment Letters, including commercially reasonable efforts to (i) negotiate
definitive agreements with respect thereto on substantially similar terms and
conditions as contained therein and (ii) satisfy all conditions applicable to
Buyer in such definitive agreements that are within its reasonable control. If
any portion of the financing becomes unavailable on the terms and conditions
described in the Commitment Letters, then Buyer shall use commercially
reasonable efforts to obtain any such portion from alternative sources on
comparable or more favorable terms to Buyer (the “Alternative Financing”). Buyer
shall provide Parent with prompt written notice of any notice it receives from
Lenders of a material breach of any Commitment Letter (by any party) of which
Buyer is aware or any termination of any Commitment Letter. Buyer shall keep
Parent informed on a reasonably current basis in reasonable detail of the status
of its efforts to arrange the financing and shall provide Parent with copies of
any material amendment or modification made to, or any waiver of any material
provision or remedy under, any Commitment Letter.


                   (c)     Outstanding Checks. Exclusive of any amounts used in
the calculation of the Net Working Capital as described in Section 2, Parent
shall ensure that the BHG Companies have adequate cash to pay any outstanding
and unpaid checks issued by the BHG Companies as of the Closing Date.






30

--------------------------------------------------------------------------------


                   (d)     Employee Schedule. Within three (3) days prior to
Closing, Parent shall prepare and deliver to Buyer a schedule listing all
employees of the BHG Companies who are not actively working at the time such
schedule is delivered.


                 4.4      Certain Filings. Each of Parent and Buyer shall make
or cause to be made, as promptly as practicable (which filing shall be made in
any event within five (5) Business Days after the date of this Agreement), all
filings with Governmental Entities that are necessary to obtain all
authorizations, consents, orders and approvals for the execution and delivery of
this Agreement and the consummation of the transactions contemplated hereby,
including all filings required under applicable Competition Laws. Buyer and
Parent shall share equally the cost ofall filing and similar fees arising in
connection such filings; provided, however, that at the Closing, Buyer shall
reimburse or cause to be reimbursed Parent for the entire portion of such filing
and similar fees paid by Parent with respect to applicable Competition Laws.
Parent and Buyer shall use commercially reasonable efforts to respond to any
requests for additional information made by any Governmental Entities with
respect to all filings required under applicable Competition Laws, to take all
actions necessary to obtain any required approvals of any Governmental Entities
under applicable Competition Laws and to resist in good faith, at each of their
respective cost and expense (including through the institution or defense of
legal proceedings), any assertion that the transactions contemplated hereby
constitute a violation of the Competition Laws, all to the end of expediting
consummation of the transactions contemplated hereby. Each of Parent and Buyer
shall consult with the other prior to any meetings, by telephone or in person,
with the staff of any Governmental Entity regarding the transactions
contemplated hereby, and each of Parent and Buyer shall have the right to have a
representative present at any such meeting.

                 4.5      Notification.

                   (a)     Litigation or Material Adverse Change. Prior to the
Closing, Parent shall promptly notify Buyer (in writing after Parent has notice
thereof), and Buyer shall promptly notify Parent (in writing after Buyer has
notice thereof), and keep such other Party advised, as to any litigation or
administrative proceeding pending and known to such Party or, to its actual
knowledge, threatened against such Party that challenges the transactions
contemplated hereby or that affects or relates to the Purchased Assets in any
manner.


                   (b)     Error or Omission. Prior to the Closing, Buyer shall
promptly notify Parent in writing if Buyer obtains knowledge that any
representation or warranty of Parent contained in this Agreement is not true and
correct in all material respects, or if Buyer obtains knowledge of any material
errors in, or omissions from, the Schedules to this Agreement or of any other
condition or circumstance that would excuse Buyer from its timely performance of
its obligations hereunder or give rise to a claim hereunder; provided, however,
that any failure by Buyer to notify Parent with respect to any such error,
omission, condition or circumstance will not reduce Parent’s indemnification
obligations or Buyer’s other rights and remedies hereunder.


                 4.6      Transfer of Subsidiary Shares. On or prior to the
Closing Date, Parent shall transfer all of its right, title and interest in and
to the Subsidiary Shares to Company.



31

--------------------------------------------------------------------------------


                 4.7      Exclusivity. During the period commencing on the date
of this Agreement and expiring on the earlier of the Closing Date or the date on
which this Agreement is terminated, neither Parent nor any of its Affiliates
shall, directly or indirectly, solicit, make, respond to (other than to
decline), discuss with any third party or negotiate the terms of any offer or
proposal from or to any person or entity (other than from or to Buyer) relating
to any acquisition of direct or indirect control of Company, any purchase of any
of Company’s securities or of any material amount of Company’s assets (other
than in the ordinary course of business consistent with past practice) or
businesses or any business combination or similar transaction involving Company,
including any merger, consolidation, acquisition, purchase, re-capitalization or
other transaction that would have a similar result as the transactions
contemplated by this Agreement.

                 4.8      Title Insurance. Not less than ten (10) calendar days
prior to the Closing, Parent shall provide Buyer with title insurance
commitments, issued by a title insurance company or companies reasonably
satisfactory to Parent and Buyer, agreeing to issue to Buyer standard form
owner’s policies of title insurance with respect to all real property owned by
Company. Such policies shall be standard ALTA Form 1992 owner’s policies in an
amount mutually agreed upon by Parent and Buyer, insuring title thereto in
accordance with the representations and warranties set forth herein. Parent and
Buyer shall equally share the cost of the title insurance commitments obtained
by Parent pursuant to this Section 4.8 and the title insurance policies issued
pursuant to such title insurance commitments.

                 4.9      [Intentionally Omitted]

                 4.10     Expiration of Covenants to be Performed Before
Closing. None of the respective covenants of Parent and Buyer contained in this
Article 4 shall survive the Closing. Claims with respect to breaches of such
covenants must be made prior to the date that is eighteen (18) months after the
Closing Date. Claims made against Parent may be made solely on the basis of the
representations and warranties of Parent as to compliance with such covenants
that Parent makes by delivering the certificate contemplated by Section 6.1.

        5.      ADDITIONAL COVENANTS

                 5.1      Tax Matters.

                   (a)     Cooperation. After the Closing Date, Parent, Company
and Buyer shall, and Buyer shall cause Subsidiary to, make available to the
other, as reasonably requested, and to any taxing authority (which such
authority is legally permitted to receive pursuant to its subpoena power or its
equivalent) all information, records or documents relating to Tax liabilities or
potential Tax liabilities of the BHG Companies for all periods prior to or
including the Closing Date and shall preserve all such information, records and
documents until the expiration of any applicable statute of limitations for
assessment or refund of Taxes or extensions thereof. Buyer shall prepare and
provide to Parent such Tax information packages consistent with Company’s past
practice as Parent shall reasonably request for Parent’s use in preparing any
Tax Return that relates to any BHG Company. Such Tax information packages shall
be completed by Buyer and provided to Parent within the earlier of (i)
forty-five (45) calendar days after Parent’s request therefor or (ii) thirty
(30) calendar days prior to the due date of the Tax Return for which they
relate, in the latter case, if less than thirty (30) days notice of the relevant
Tax Return is provided to Buyer, Buyer shall provide such Tax information
packages within a reasonable time. After the Closing Date, Parent, Company and
Buyer shall, and Buyer shall cause Subsidiary to, cooperate fully, as and to the
extent reasonably requested by the other, in connection with the filing of Tax
Returns and any audit, litigation, appeal, hearing, or other proceeding with
respect to Taxes. Such cooperation shall include providing the information,
records, and documents described above and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided. Each Party shall bear its own expenses in complying with
the foregoing provisions. Notwithstanding the provisions of this Section 5.1(d),
while the existence of an adversarial proceeding between the Parties will not
abrogate or suspend the provisions of this Section 5.1(d), as to such records or
other information directly pertinent to such dispute, the Parties may not
utilize this Section 5.1(d) but rather, absent agreement, must utilize the rules
of discovery.


32

--------------------------------------------------------------------------------


                   (b)     Tax Sharing Agreements. Parent shall terminate any
Tax allocation or Tax sharing agreement between or among Parent, Company and
Subsidiary (other than this Agreement) if and to the extent such agreement
relates to Taxes payable by such Subsidiary, effective as of the Closing Date.


                   (c)     Transfer Taxes. Any sales Tax, use Tax, real property
transfer Tax, documentary stamp Tax, transfer Tax, motor vehicle Tax,
registration Tax or similar Tax or recording expense or notarial fee
attributable to, imposed upon or arising from the transactions contemplated
hereby shall be paid by Buyer. Buyer shall file all Tax Returns with respect to
such Taxes and Parent shall provide reasonable assistance in connection with
such filings. Buyer shall timely execute and deliver to Parent such certificates
or forms as may be necessary and appropriate for Buyer to establish an exemption
from (or otherwise reduce) such Taxes.


                   (d)     Purchase Price Allocation. The amount of the
aggregate Purchase Price shall be allocated among the assets of Company (or
groups of such assets) for all purposes (including all tax and financial
accounting purposes) in accordance with the applicable provisions of Section
1060 of the Code and the Treasury Regulations promulgated thereunder. During the
period beginning on the date hereof and ending on the date that is sixty (60)
calendar days following the final determination of the Final Closing Statement
pursuant to Section 2.3, the Parties shall cooperate in the preparation of a
mutually acceptable written list of the fair market value of the Purchased
Assets (or groups of such assets) as of the Closing Date (the “Purchase Price
Allocation”). To the extent a mutually acceptable agreement is reached relative
to the Purchase Price Allocation, (a) each Party shall file all Tax Returns
(including amended returns and claims for refund) in a manner reflecting the
Purchase Price Allocation, and (b) the Parties shall each execute and timely
file a Form 8883 consistent with the Purchase Price Allocation after exchanging
mutually acceptable drafts of such form (and any equivalent state, local,
foreign, or other Tax forms). Notwithstanding the foregoing, Buyer’s cost for
the Purchased Assets may differ to the extent necessary to reflect Buyer’s
capitalized acquisition costs for such assets.




33

--------------------------------------------------------------------------------


                   (e)     Proration of Personal Property Taxes and Real
Property Taxes. Personal property Taxes and real property Taxes relating to the
Purchased Assets shall be pro rated as of the Closing Date, with Company liable
to the extent such items relate to any time period (or portion thereof) up to
and including the Closing Date (“Pre-Closing personal property Taxes and real
property Taxes”) if not already reflected on the face of the Final Closing
Statement and Buyer liable to the extent such items relate to periods (or any
portion thereof) subsequent to the Closing Date. Because such personal property
Taxes and real property Taxes involve a period that begins before and ends after
the Closing Date (a “Straddle Period”), such Pre-Closing personal property Taxes
and real property Taxes shall be calculated by multiplying the amount of such
Taxes for the entire Straddle Period by a fraction, the numerator of which is
the number of days in the Straddle Period from the first day of the Straddle
Period through and including the Closing Date, and the denominator of which is
the number of days in the entire Straddle Period. Buyer shall furnish Company
and Parent with such documents and other records as Company and/or Parent
reasonably requests to confirm such proration calculations. Any amounts owed by
Company pursuant to this Section 5.1(e) shall be paid by Company within ten (10)
calendar days of receipt by Company and/or Parent of a written request therefor
and the documents and other records reasonably requested or two (2) calendar
days prior to the date on which such Tax liability is due, whichever is later.


                 5.2      Employee Matters.

                   (a)     General. Buyer agrees to offer employment with Buyer
on and after the Closing Date to all Company and Subsidiary employees (except
for the Rialto Employees) who are actively at work on the Closing Date. Buyer
also agrees to offer employment with Buyer to all Company and Subsidiary
employees (except for the Rialto Employees) who are not actively at work on the
Closing Date because such employee is on an approved leave of absence, provided
that for other than an approved military leave under USERRA, such employee
reports for active work with Buyer within six (6) months after the Closing Date.
All Company or Subsidiary employees who are offered, in connection with the
transaction contemplated by this Agreement, and accept employment with Buyer on
or after the Closing Date shall cease their employment status with Company or
Subsidiary as of the Closing Date (or subsequent date if applicable) and
simultaneously therewith shall become a “Transferred Employee.” Buyer shall make
the offers of employment provided for in this Section 5.2 on terms and
conditions that are, in the aggregate, substantially similar to those in effect
for the Company or Subsidiary employee immediately prior to the Closing Date;
provided, however, that nothing in this Agreement shall obligate Buyer to offer
participation in a defined benefit pension plan or retiree medical plan to any
such employee. From and after the Closing Date, Buyer shall assume sponsorship
only of (i) those Benefit Plans and Employee Agreements that are listed on
Schedule 3.1(q) and marked with an asterisk and (ii) all other Benefit Plans and
Employee Agreements, whether or not listed on Schedule 3.1(q), that are
reflected in the Financial Statements (excluding all Benefit Plans and Employee
Agreements listed on Schedule 3.1(q) that are not marked with an asterisk), and
shall be responsible for the payment of benefits under such plans on and after
the Closing Date, except as specifically provided for herein. Parent shall
comply with its obligations under those retention Contracts between Parent and
Transferred Employees listed on Schedule 3.1(q). Parent shall take whatever
action is necessary or appropriate to terminate, as of the Closing Date, the
participation of Company (or, if appropriate, Subsidiary) in all of the Benefit
Plans or Employee Agreements, except for those specifically assumed by Buyer
pursuant to this Agreement, or as otherwise provided for herein. From and after
the Closing Date, Transferred Employees shall be eligible to participate in any
employee benefit plan sponsored by Buyer or Subsidiary in accordance with the
terms of each such plan and the provisions of this Section 5.2.




34

--------------------------------------------------------------------------------


                   (b)     Health Plans. Parent shall be liable for any and all
costs or expenses incurred under a Benefit Plan that is a welfare benefit plan
under ERISA Section 3(1) by a Company or Subsidiary employee (including any
Transferred Employee) before the Closing Date (including expenses incurred but
unpaid as of the Closing Date). Parent shall be responsible for obligations
under the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended
(“COBRA”) and the Health Insurance Portability and Accountability Act of 1996
(“HIPAA”) with respect to any Company or Subsidiary employee whose employment
terminated before the Closing Date or who is not offered or does not accept
Buyer’s offer of employment. Buyer shall be responsible for all costs or
expenses associated with the provision of benefits under a welfare benefit plan
to a Transferred Employee effective as of the date a Transferred Employee
commences employment with Buyer and shall offer participation in such plans that
do not impose a pre-existing condition limitation or waiting period that did not
apply to the Transferred Employee prior to the Closing Date under a Benefit
Plan. Buyer shall assume liability to comply with COBRA and HIPAA with respect
to any Transferred Employee who terminates employment on or after the Closing
Date. Parent shall indemnify Buyer and relieve Buyer of any and all liabilities
with respect to any claim by a Transferred Employee that relates to periods
before the Closing Date.


                   (c)     Retiree Health Plans. Parent shall be liable for any
and all costs or expenses incurred under any Benefit Plan that provides
continued health care coverage after a Company or Subsidiary employee retires (a
“Retiree Health Plan”), except COBRA coverage for Transferred Employees as
provided for in Section 5.2(b) above. Buyer shall not be liable for or obligated
to provide, in any form, retiree health coverage for any Company or Subsidiary
employee, including Transferred Employees. Parent shall indemnify Buyer and
relieve Buyer of any and all liabilities with respect to any claim by any
Company or Subsidiary employee or Transferred Employee under a Retiree Health
Plan. Parent shall allow a Transferred Employee who, as of the Closing Date,
satisfies the eligibility requirements under a Retiree Health Plan (a “Retiree
Health Transferred Employee”), to elect coverage under the applicable Retiree
Health Plan within ninety (90) days of the date such Transferred Employee
retires from employment with Buyer; provided, however, that the foregoing shall
not otherwise limit any right that Parent may have to amend or terminate, in
whole or in part, a Retiree Health Plan. If a Retiree Health Transferred
Employee elects coverage under a Retiree Health Plan, such coverage shall
commence as of the employee’s retirement date. Parent agrees to reflect in
Parent Pension Plan records that each Retiree Health Transferred Employee is
entitled to elect coverage under a Retiree Health Plan in accordance with the
terms of this section. Parent also shall notify each Retiree Health Transferred
Employee within thirty (30) days after the Closing Date of (1) such employee’s
eligibility to elect coverage under a Retiree Health Plan in accordance with the
terms of this section; (2) the process for electing coverage under the
applicable Retiree Health Plan; and (3) the contact information for the
individual or position responsible for enrolling such employee in the applicable
Retiree Health Plan. Parent agrees to send additional notices to each Retiree
Health Transferred Employee if the process for electing coverage under a Retiree
Health Plan or the appropriate contact information disclosed in the notice is
modified in any way.




35

--------------------------------------------------------------------------------


                   (d)     Pension Plan. Parent shall be liable for any and all
obligations and benefits payable to Company or Subsidiary employees, including
Transferred Employees, under the Banta Corporation Employees Pension Plan (the
“Parent Pension Plan”) and Buyer shall have no obligations whatsoever with
respect to the Parent Pension Plan at any time.


                   (e)     Banta Corporation Incentive Savings Plan. Buyer shall
have no obligations with respect to the Banta Corporation Incentive Savings Plan
(the “Parent 401(k) Plan”). Buyer shall adopt a defined contribution plan as
soon as practicable after the Closing Date, but no later than sixty (60) days
thereafter, that is intended to be qualified under Code Section 401(k) (the
“Buyer 401(k) Plan”). Buyer shall take steps to ensure that the Buyer 401(k)
Plan credits service for eligibility and vesting purposes that was recognized
under the Parent 401(k) Plan with respect to Transferred Employees. Buyer also
shall take steps to ensure that the Buyer 401(k) Plan accepts, as rollovers,
amounts elected by Transferred Employees to be rolled over to the Buyer 401(k)
Plan (including participant loans) and that constitute an eligible rollover
distribution under Code Section 402(c).


                   (f)     Short Term Incentive Payments. Any payments due to
any Company or Subsidiary employee, including any Transferred Employee, under
any short term Incentive Plan administered by Parent (i.e., that are not accrued
by Company or Subsidiary) attributable to services performed during the 2004
plan year which ended on January 1, 2005, shall be the sole responsibility of
Parent.


                   (g)     Further Assurances Regarding Employee Plans. Before
and following the Closing, Parent shall make itself and its representatives
reasonably available in assisting Buyer in transitioning the Transferred
Employees to any Buyer employee benefit plan and shall assist Buyer as may be
reasonably requested by Buyer in connection with such transition including, but
not limited to, facilitating discussions with current fiduciaries, service
providers, third-party administrators, brokers or insurers, with respect to
matters involving the establishment or maintenance of a benefit plan adopted as
a result of this Agreement.


                   (h)     No Third Party Beneficiaries. Nothing herein, express
or implied, is intended to confer on any active or retired employee of Parent or
any BHG Company or his or her legal or other representatives or beneficiaries
any rights or remedies of any nature or kind whatsoever under or by reason of
this Agreement including, without limitation, any right to continued employment
or to any severance or other benefits from Parent, Buyer, or any of their
respective ERISA Affiliates.




36

--------------------------------------------------------------------------------


                   (i)     Required Notice. Parent and/or Company shall provide
any plant closing notices as required under federal, state, local or foreign Law
(including the Worker Adjustment Retraining Notification Act of 1988, as
amended) as a result of the transactions contemplated hereby, and shall be
solely responsible for any liability arising under federal, state, local or
foreign plant closing laws as a result of the transactions contemplated hereby,
in each case to the extent any employees of the BHG Companies are terminated
before the Closing. Buyer shall provide any plant closing notices as required
under federal, state, local or foreign Law (including the Worker Adjustment
Retraining Notification Act of 1988, as amended) as a result of the transactions
contemplated hereby, and shall be solely responsible for any liability arising
under federal, state, local or foreign plant closing laws as a result of the
transactions contemplated hereby, in each case to the extent any employees of
Buyer or Subsidiary are terminated after the Closing.


                   (j)     Certain Company Employees. Parent and/or Company
shall continue to provide coverage under a Benefit Plan to any Company employee
who is not actively at work on the Closing Date because such employee is on an
approved leave of absence in accordance with the terms of such Benefit Plan and
any applicable policy or procedure until such employee either becomes a
Transferred Employee or terminates employment. With respect to any Company
employee who is not actively at work on the Closing Date because such employee
is on an approved leave of absence and who is entitled to certain rights under
the Uniformed Services Employment and Reemployment Rights Act of 1994, as
amended (“USERRA”), Parent and/or Company shall be responsible for complying
with USERRA with respect to such employee until such employee either becomes a
Transferred Employee or terminates employment. In addition, Parent and/or
Company is responsible for the payment of all workers’ compensation payments and
liabilities relating to any Transferred Employee who is not actively at work on
the Closing Date due to any event or occurrence that occurs prior to the Closing
Date (“Retained Workers’ Compensation”), except to the extent such liabilities
are included in the calculation of Adjusted Current Liabilities. For any Company
or Subsidiary employee who is not actively at work on the Closing Date and is
eligible to become a Transferred Employee, Buyer shall be responsible for
satisfying any rights such employee may have to return to work following such
absence.


                 5.3      Post-Closing Access to Information. For a period of
seven (7) years after the Closing Date, each Party shall provide, and shall
cause its appropriate personnel to provide, when reasonably requested to do so
by the other Party, access to all tax, financial and accounting records of or
relating to the Purchased Assets, the Assumed Liabilities, the Business or
Subsidiary and the right to make copies or extracts therefrom at its expense.
During such seven (7) year period, no Party shall, nor shall it permit its
Affiliates to, intentionally dispose of, alter or destroy any such books,
records and other data without giving thirty (30) calendar days’ prior written
notice to the other Party and permitting the other Party, at its expense, to
examine, duplicate or repossess such records, files, documents and
correspondence. Notwithstanding the provisions of this Section 5.3, while the
existence of an adversarial proceeding between the Parties will not abrogate or
suspend the provisions of this Section 5.3, as to such records or other
information directly pertinent to such dispute, the Parties may not utilize this
Section 5.3 but rather, absent agreement, must utilize the rules of discovery.



37

--------------------------------------------------------------------------------


                 5.4      Corporate Name.

                   (a)     Ownership. Buyer acknowledges that Parent and/or its
Affiliates have the absolute and exclusive proprietary right to all names,
tradenames, trade marks, service names and service marks incorporating the word
“Banta” or any derivation thereof and any corporate symbols or logos related
thereto. Except to the extent contemplated by Section 5.4(b), Buyer shall not,
and shall cause its Affiliates (including Subsidiary) not to, use the word
“Banta” or any symbol or logo incorporating any such word in connection with the
sale of any goods or services or otherwise in the conduct of its or their
businesses. As soon as possible following the Closing, Buyer shall cause
Subsidiary to file with an appropriate Governmental Entity an amendment to its
charter or other organizational documents eliminating the word “Banta” from its
name.


                   (b)     Limited Use. Promptly and in any event within twelve
(12) months after the Closing Date, Buyer shall, and Buyer shall cause
Subsidiary to, remove, obliterate or cover up the name “Banta” and any
derivation thereof and any corporate symbols or logos related thereto from the
Purchased Assets and from Buyer’s signs, purchase orders, invoices, sales
orders, labels, letterheads, shipping documents, business cards and other
materials. Buyer shall not, and Buyer shall cause Subsidiary not to, put into
use after the Closing Date any such materials not in existence on the Closing
Date that bear any such reference. Notwithstanding the foregoing, Company shall
grant and deliver to Buyer at Closing a limited license to such intellectual
property for the purpose of allowing Buyer and Subsidiary to use such
intellectual property in a manner consistent with Buyer’s and Subsidiary’s
rights under this Section 5.4(b).


                 5.5      Insurance. After the Closing:

                   (a)     Responsibility to Maintain Insurance. Except as set
forth in Section 5.5(b) below, neither Buyer nor Subsidiary shall have any right
to make claims under insurance policies issued by third parties that may have
provided coverage to any BHG Company as an Affiliate of Parent prior to the
Closing Date, whether the incident giving rise to any such claim occurs prior
to, on or after the Closing Date. As of the Closing Date, insurance requirements
of Buyer and Subsidiary with respect to events occurring on or after the Closing
will be the sole responsibility of Buyer and Subsidiary.


                   (b)     Pre-Closing Events. To the extent, however, that any
claims arise under any insurance policies issued by third-party insurers and
owned by or covering Company or Subsidiary with respect to occurrences arising
prior to the Closing Date, Buyer or Subsidiary may make claims, through Parent
or Company only, under such policies without regard to any other provision
hereof, but subject to such conditions contained in any such policies, including
all reporting and notice requirements thereof. Parent shall be responsible for,
and shall have the sole right to undertake, reporting and administrative
handling of all claims under such policies; provided, however, that Parent shall
notify the applicable third-party insurer of a claim within five (5) Business
Days after receipt of written notice of such claim from Buyer or Subsidiary.
Buyer and Subsidiary shall be jointly and severally responsible for and shall
pay all expenses (including costs of administration by Parent as well as fees
and expenses of third parties attributable to the handling of such claims)
relating to services for claims administration, investigation, appraisals and
claim review incurred on or after the Closing with respect to claims under such
insurance policies. Neither Buyer nor Subsidiary shall have the right to claim
directly against Parent or Company for any “self-insured” program of risk
management or the amount of any deductible or self-insured retention for any
loss suffered by Subsidiary prior to, on or after the Closing Date, regardless
of the date on which the claim is made.




38

--------------------------------------------------------------------------------


                   (c)     Insurance Proceeds. Company and Parent shall
indemnify Buyer for all Losses asserted against, resulting to, imposed upon or
incurred or suffered by Buyer by reason of or resulting from Assumed Liabilities
if and to the extent both (i) such Assumed Liabilities relate to acts or
omissions of Company that occurred prior to the Closing Date and (ii) Company or
Parent actually receives insurance proceeds with respect to such Losses from
third-party insurers under occurrence-based insurance policies as a result of
claims made pursuant to Section 5.5(b). For the avoidance of doubt, Buyer
acknowledges that Company’s and Parent’s obligations under this Section 5.5(c)
shall be limited to the amount of any such insurance proceeds actually received
by Company or Parent. Company or Parent, as the case may be, shall effect any
such indemnification payment within five (5) Business Days after it receives
such insurance proceeds.


                 5.6      Further Assurances. From time to time after the
Closing Date, upon request of the other Party and without further consideration,
each Party shall execute and deliver to the requesting Party such documents and
take such action as the requesting Party reasonably requests to consummate more
effectively the intent and purpose of the Parties under this Agreement and the
transactions contemplated hereby.

                 5.7      Non-Competition and Confidentiality.

                   (a)      Non-Competition. Subject to the Closing, Parent
agrees that, for a period of five (5) years after the Closing Date, neither
Parent nor any of its Affiliates will, directly or indirectly:


                   (i)      engage in, continue in or carry on any business that
competes in any aspect of the Business as conducted by Company as of the Closing
Date, including owning or controlling any financial interest in any Competitor;
or


                   (ii)     consult with, advise or assist in any way, whether
or not for consideration, any Competitor in any aspect of the Business as
conducted by Company as of the Closing Date, including endorsing the products or
services of any such Competitor, soliciting customers or otherwise serving as an
intermediary for any such Competitor or loaning money or rendering any other
form of financial assistance to any such Competitor;


  provided, however, that the foregoing shall not prohibit the ownership of not
more than five percent (5%) of the securities of any corporation or other entity
that is listed on a national securities exchange or traded in the national
over-the-counter market. The geographic scope of this covenant not to compete
shall extend throughout the United States.




39

--------------------------------------------------------------------------------


                   (b)     Confidentiality. Subject to the Closing, Parent
agrees that, at any time subsequent to the Closing Date, neither Parent nor any
of its Affiliates will, directly or indirectly, use any Confidential Information
for any purpose, or disclose any Confidential Information to any person or
entity other than Buyer or its Affiliates (including Subsidiary), except in each
case to the extent necessary to comply with the terms of any agreement between
Parent or any of its Affiliates on the one hand and Buyer or any of its
Affiliates (including Subsidiary) on the other hand or to comply with a request
by Buyer. Notwithstanding the foregoing, Parent and its Affiliates may disclose
the Confidential Information at such times, in such manner and to the extent
such disclosure may be required by applicable law, provided that Parent provides
Buyer with prior written notice of such disclosure so as to permit such other
party to seek a protective order or other appropriate remedy and limits such
disclosure to what is strictly required.


                   (c)     Remedies. Parent agrees that (i) any breach by Parent
or any of its Affiliates of the provisions of Sections 5.7(a) and 5.7(b) may
result in irreparable injury to Buyer for which a remedy at law may be
inadequate, and (ii) in addition to any relief at law that may be available to
Buyer for such breach and regardless of any other provision contained in this
Agreement, Buyer shall be entitled to seek such injunctive and other equitable
relief as a court may grant in respect of such breach.


                   (d)     Turnkey Services. Notwithstanding anything to the
contrary in this Agreement, including in this Section 5.7, nothing in this
Agreement shall prohibit, restrict or otherwise affect the ability of Parent or
any of its Affiliates, whether now existing or hereafter acquired or created
(including the Banta Turnkey Affiliates which currently provide Turnkey
Services), from (i) providing Turnkey Services anywhere in the world and in any
industry or field or (ii) acquiring or investing in any entity or business that,
as part of its overall business activities, engages in any aspect of the
Business, provided that the amount of revenues derived by such acquired entity
or business from such activities (other than Turnkey Services), during the
twelve (12) month period immediately preceding the date of acquisition, does not
exceed ten percent (10%) of the total revenues of such acquired company or
business. Without limitation, nothing in this Agreement shall prohibit, restrict
or otherwise affect the ability of Parent or any of its Affiliates to perform
its obligations and exercise its rights under any written agreement with Buyer
or any of its Affiliates, including the Services Agreement.


                 5.8      Accounts Receivable. Promptly after the Closing Date,
Buyer and Company shall complete such actions as are reasonably necessary to
transfer rights in the cash deposited in the lock box account described in
Exhibit 5.8, which transfer shall be effective as of the close of business on
the Closing Date. Buyer acknowledges that Company shall be entitled to receive
and retain all cash and other funds deposited in such lock box account prior to
and on the Closing Date. Parent and Company acknowledge that Buyer shall be
entitled to receive and retain all cash and other funds deposited in such lock
box account from and after the close of business on the Closing Date. From and
after the close of business on the Closing Date, Parent and Company agree that
they will remit to Buyer all other checks or payments received by them that
constitute Purchased Assets under Section 1.1(g) hereof within ten (10) days of
the receipt of such checks or payments.



40

--------------------------------------------------------------------------------


        6.      CONDITIONS PRECEDENT TO BUYER’S OBLIGATIONS

                 Each and every obligation of Buyer to be performed on or after
the Closing Date under this Agreement is subject to the satisfaction (or written
waiver by Buyer) prior to or at the Closing Date of each of the following
conditions:

                 6.1      Accuracy of Representations and Warranties. Each of
therepresentations and warranties of Parent made in this Agreement that is
qualified as to materiality shall be true and correct in all respects when made
and shall be true and correct in all respects atand as of the Closing Date as
though such representations and warranties were made or given on and as of the
Closing Date, and each of such representations and warranties that is not
qualified as to materiality shall be true and correct in all respects when made
and shall be true and correct in all material respects at and as of the Closing
Date as though such representations and warranties were made or given on and as
of the Closing Date,except (a) to the extent of changes or developments
contemplated by the Services Agreement, (b) to the extent resulting out of
Transaction Changes and (c) for representations and warranties that speak as of
a specific date or time (which need be true and correct only as of such date or
time); and Parent shall have delivered to Buyer a certificate dated the Closing
Date and signed by an officer of Parent in the officer’s capacity as such
confirming the foregoing to the best of such officer’s knowledge.

                 6.2      Performance of Obligations. Each of Parent and Company
shall have in all respects performed and complied with its agreements and
obligations under this Agreement that are to be performed or complied with by
Parent prior to or on the Closing Date.

                 6.3      No Injunction, Etc. No preliminary or permanent
injunction or other Order issued by any Governmental Entity or other legal
restraint or prohibition that restrains, enjoins or otherwise prohibits the
transactions contemplated hereby shall be in effect.

                 6.4      Delivery of Documents. Parent shall have delivered, or
caused to have been delivered, to Buyer the documents described in Section 9.2.

                 6.5      Competition Law Clearance. All relevant waiting
periods under any Competition Law applicable to the transactions contemplated
hereby shall have expired or terminated, and all actions required by, or filings
required to be made with, any Governmental Entity under any such Competition Law
that are necessary to permit the consummation of the transactions contemplated
hereby shall have been taken or made.

                 6.6      Financing. The financing contemplated by the
Commitment Letters, or in the agreements evidencing the Alternative Financing,
shall have closed.

                 6.7      Government Consents; Licenses and Permits. There shall
have been obtained at or prior to the Closing Date transfers of such material
licenses, permits or authorizations required for the conduct of the Business as
currently conducted by Company and Subsidiary, or if necessary, Buyer shall have
obtained such material licenses or permits on a de novo basis.



41

--------------------------------------------------------------------------------


                 6.8      Third Party Consents; Assignments; Other Documents.
Buyer shall have received duly executed copies of the third-party consents,
approvals, assignments, waivers, authorizations, permits or other certificates
described in Exhibit 6.8.

        7.      CONDITIONS PRECEDENT TO PARENT’S AND COMPANY’S OBLIGATIONS

                 Each and every obligation of Parent and Company to be performed
on or after the Closing Date under this Agreement is subject to the satisfaction
(or written waiver by Parent) prior to or at the Closing Date of each of the
following conditions:

                 7.1      Accuracy of Representations and Warranties. Each of
therepresentations and warranties of Buyer made in this Agreement that is
qualified as to materiality shall be true and correct in all respects when made
and shall be true and correct in all respects atand as of the Closing Date as
though such representations and warranties were made or given on and as of the
Closing Date, and each of such representations and warranties that is not
qualified as to materiality shall be true and correct in all respects when made
and shall be true and correct in all material respects at and as of the Closing
Date as though such representations and warranties were made or given on and as
of the Closing Date, except (a) to the extent of changes or developments
contemplated by the Services Agreement, and (b) for representations and
warranties that speak as of a specific date or time (which need be true and
correct only as of such date or time); and Buyer shall have delivered to Parent
a certificate dated the Closing Date and signed by an officer of Buyer in the
officer’s capacity as such confirming the foregoing to the best of such
officer’s knowledge.

                 7.2      Performance of Obligations. Buyer shall have in all
material respects performed and complied with its agreements and obligations
under this Agreement that are to be performed or complied with by Buyer prior to
or on the Closing Date.

                 7.3      No Injunction, Etc. No preliminary or permanent
injunction or other Order issued by any Governmental Entity or other legal
restraint or prohibition that restrains, enjoins or otherwise prohibits the
transactions contemplated hereby shall be in effect.

                 7.4      Delivery of Purchase Price and Documents. Buyer shall
have delivered, or caused to have been delivered, to Parent the wire transfer of
the Purchase Price as contemplated by Section 2.2(a) and the documents described
in Section 9.3.

                 7.5      Competition Law Clearance. All relevant waiting
periods under any Competition Law applicable to the transactions contemplated
hereby shall have expired or terminated, and all actions required by, or filings
required to be made with, any Governmental Entity under any such Competition Law
that are necessary to permit the consummation of the transactions contemplated
hereby shall have been taken or made.

                 7.6      Financing. The financing contemplated by the
Commitment Letters, or in the agreements evidencing the Alternative Financing,
shall have closed or Buyer shall otherwise have adequate funds to consummate the
transactions contemplated hereby.



42

--------------------------------------------------------------------------------


        8.      INDEMNIFICATION

                 8.1      Indemnification by Parent.

                   (a)      General. If the Closing occurs, and subject to the
terms and conditions of this Article 8, Parent shall indemnify and hold harmless
Buyer and its Affiliates (including Subsidiary), and their respective directors,
officers, employees and controlling persons (collectively, the “Buyer
Indemnified Parties”),from and against all Losses asserted against, resulting
to, imposed upon or incurred by any such entity or person, directly or
indirectly, by reason of or resulting from any (i) breach as of the Closing Date
of the Surviving Representations, (ii) subject to Section 4.10, breach of any
covenant or agreement made by Parent contained in this Agreement, or (iii) any
and all Excluded Liabilities.


                   (b)      Limitations. Parent’s obligations under Section
8.1(a) shall be subject to the following limitations:


                   (i)      Except for any liability for Losses arising from (A)
fraud committed by Parent or Company in connection with this Agreement, (B) any
breach of the representations and warranties made by Parent in Sections 3.1(b),
3.1(c), 3.1(d), 3.1(g) or 3.1(q) (with respect to any claims under ERISA filed
with respect to a Retiree Health Plan or a Parent Pension Plan) or (C) any
Losses described in Section 8.1(a)(iii), Parent shall not have any liability for
Losses for any breach of the Surviving Representations unless and until the
aggregate of all Losses relating thereto for which Parent would otherwise be
liable exceeds on an aggregate basis $670,000, at which point Parent shall
indemnify Buyer for such Losses, but only to the extent such Losses exceed
$670,000;


                   (ii)     Except for any liability for Losses arising from (A)
fraud committed by Parent or Company in connection with this Agreement, (B) any
breach of the representations and warranties made by Parent in Sections 3.1(b),
3.1(c), 3.1(d), 3.1(g) and 3.1(q) (with respect to claims under ERISA filed with
respect to a Retiree Health Plan or a Parent Pension Plan) or (C) any Losses
described in Section 8.1(a)(iii), Parent shall not have any liability for Losses
for any breach of the Surviving Representations to the extent the aggregate
amount of Losses for which Parent would otherwise be liable exceeds $13,400,000.


                   (iii)    Parent shall not have any liability for Losses for
any breach of the Surviving Representations to the extent Buyer requested a
reduction in the Net Working Capital based on the contents of the Preliminary
Closing Statement on account of any matter forming the basis for such Losses (A)
to the extent such reduction was actually effected or (B) if Buyer’s request for
a reduction in the Net Working Capital is denied by the CPA Firm, to the extent
that the Losses arose specifically from the failure to incorporate the denied
adjustment in Net Working Capital. In any case, no Losses related to this
subclause (iii) shall be aggregated for purposes of subclause (ii) of this
Section 8.1(b);




43

--------------------------------------------------------------------------------


                   (iv)     If a reserve (in the form of an accrued liability or
an offset to an asset or similar item) was reflected in the Final Closing
Statement relating to any matter for which Buyer would otherwise be entitled to
indemnification under Section 8.1(a), then the calculation of Buyer’s Losses in
respect of such matter shall be reduced by the full amount of the reserve as
reflected in the Final Closing Statement; and


                   (v)      Parent’s obligations under subclause (i) of Section
8.1(a) shall terminate as to each Surviving Representation when such Surviving
Representation terminates pursuant to Section 3.3; provided, however, that such
obligations shall not terminate with respect to any item as to which Buyer shall
have, prior to the expiration of the applicable period, previously made a claim
by delivering a notice that constitutes an Indemnification Notice and complies
with the requirements therefor, but only with respect to the content of, and on
the basis set forth in, such Indemnification Notice.


                 8.2      Indemnification By Buyer. Subject to the terms and
conditions of this Article 8, Buyer shall indemnify and hold harmless Parent and
its Affiliates (including Company), and their respective directors, officers,
employees and controlling persons, from and against all Losses asserted against,
resulting to, imposed upon or incurred by any such person, directly or
indirectly, by reason of or resulting from any (a) breach of the representations
and warranties of Buyer described in subclause (b) of Section 3.3, (b) breach of
any covenant or agreement of Buyer contained in this Agreement, (c) Assumed
Liabilities or (d) operation or ownership of the Purchased Assets, the Business
or Subsidiary before, on or after the Closing Date, including claims arising
from the use of the “Banta”name by Buyer or Subsidiary after the Closing Date
pursuant to Section 5.4(b)(except in each case to the extent Buyer is entitled
to indemnification for such Losses under Section 8.1(a)). Notwithstanding the
foregoing, Buyer’s obligations under subclause (a) of this Section 8.2 shall
terminate as to each representation or warranty of Buyer when such
representation or warranty terminates pursuant to Section 3.3; provided,
however, that such obligations shall not terminate with respect to any item as
to which Parent shall have, prior to the expiration of the applicable period,
previously made a claim by delivering a notice that constitutes an
Indemnification Notice and complies with the requirements therefor, but only
with respect to the content of, and on the basis set forth in, such
Indemnification Notice. The provisions of this Section 8.2 shall not affect,
limit or otherwise restrict Buyer’s ability to exercise its rights under Section
5.5.

                 8.3      Procedures Relating to Indemnification Among Parent
and Buyer. Following the discovery of any facts or conditions that could
reasonably be expected to give rise to a Loss or Losses for which
indemnification under this Article 8 can be obtained, the Party seeking
indemnification under this Article 8 (the “Indemnified Party”) shall, reasonably
promptly thereafter, provide written notice to the Party from whom
indemnification is sought (the “Indemnifying Party”), setting forth the specific
facts and circumstances, in reasonable detail, relating to such Loss or Losses,
the amount of Loss or Losses (or a non-binding, reasonable estimate thereof if
the actual amount is not known or not capable of reasonable calculation) and the
specific Section(s) of this Agreement upon which the Indemnified Party is
relying in seeking such indemnification (an “Indemnification Notice”); provided
however, that any delay or failure in providing the Indemnification Notice shall
not preclude the Indemnified Party from seeking indemnification, provided that
the Indemnifying Party is not prejudiced thereby.



44

--------------------------------------------------------------------------------


                 8.4      Procedures Relating to Indemnification for Third Party
Claims.

                   (a)     Notice. In order for an Indemnified Party to be
entitled to any indemnification provided for under this Agreement arising out of
or involving a claim or demand made by any third party, including any
Governmental Entity (a “Third Party Claim”), the Indemnified Party must provide
an Indemnification Notice to the Indemnifying Party relating to the Third Party
Claim reasonably promptly after the Indemnified Party’s receipt of notice of the
Third Party Claim, but in no event more than five (5) Business Days after being
served with any summons, complaint or similar legal process; provided, however,
failure to give timely notice shall not release the Indemnifying Party of its
obligations hereunder except if, and only to the extent that, the Indemnifying
Party suffers actual prejudice as a proximate result of such failure.
Thereafter, the Indemnified Party shall deliver to the Indemnifying Party,
within five (5) Business Days after the Indemnified Party’s receipt thereof,
copies of all notices and documents, including all court papers, received by the
Indemnified Party relating to the Third Party Claim.


                   (b)     Defense. If a Third Party Claim is made against the
Indemnified Party, then the Indemnifying Party shall be entitled to participate
in the defense thereof and, if the Indemnifying Party so chooses, to assume the
defense thereof with counsel selected by the Indemnifying Party and reasonably
satisfactory to the Indemnified Party. The Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel employed by the Indemnified
Party for any period during which the Indemnifying Party has not assumed the
defense thereof. If the Indemnifying Party so elects to assume the defense of a
Third Party Claim, then the Indemnifying Party shall not be liable to the
Indemnified Party for the reasonable fees and expenses of counsel subsequently
incurred by the Indemnified Party in connection with the defense thereof;
provided, however, that (i) prior to assuming the defense of such Third Party
Claim, the Indemnifying Party shall provide to the Indemnified Party an
undertaking stating that such Indemnifying Party is able to and will assume the
payment of all defense fees and costs and (ii) the Indemnifying Party’s
assumption of the defense of such Third Party Claim shall not signify any
agreement, obligation or commitment on the part of the Indemnifying Party to
assume or pay any amount awarded to a claimant in respect of such Third Party
Claim. If the Indemnifying Party assumes such defense, then the Indemnified
Party shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood, however, that the Indemnifying Party
shall control such defense. If the Indemnifying Party chooses to defend any
Third Party Claim, then the Parties shall cooperate in the defense or
prosecution of such Third Party Claim. Such cooperation shall include the
retention and (upon the Indemnifying Party’s request) the provision to the
Indemnifying Party of records that are reasonably relevant to such Third Party
Claim, and making employees available on a mutually convenient basis to provide
additional information and explanation of any material provided hereunder. If
the Indemnifying Party, within a reasonable time after receipt of an
Indemnification Notice relating to a Third Party Claim, chooses not to assume
defense of a Third Party Claim or fails to defend such Third Party Claim
actively and in good faith, then the Indemnified Party shall (upon further
notice) have the right to defend, compromise or settle of such Third Party Claim
or consent to the entry of judgment with respect to such Third Party Claim.




45

--------------------------------------------------------------------------------


                 8.5      Insurance and Tax Effect. The obligation of the
Indemnifying Party to indemnify the Indemnified Party against any Losses under
this Article 8 shall be reduced by (a) the amount of any insurance proceeds
received by the Indemnified Party from third party insurers with respect to such
Losses or the underlying factors with respect thereto and (b) the amount of any
Tax benefit actually realized by the Indemnified Party or its Affiliates arising
in connection with the accrual, incurrence, or payment of any such Losses. The
Indemnified Party and any of its Affiliates shall be deemed to have “actually
realized” a Tax benefit to the extent that that the amount of Taxes payable by
such Indemnified Party or its Affiliate currently or over time (as determined on
a present value basis in the taxable year in which such indemnity payment is
made using a discount rate of 5%) is reduced below the amount of Taxes that such
Indemnified Party or its Affiliate would be required to pay but for the accrual,
incurrence, or payment of such indemnified amount.

                 8.6      No Offset. An Indemnified Party shall have no right to
satisfy, in whole or in part, any amounts owing to the Indemnified Party under
this Article 8 by setting off any amounts owed to the Indemnifying Party by the
Indemnified Party.

                 8.7      Exclusive Remedy. Except for the rights expressly
provided in Article 6, Article 7, Section 5.7(c) and Article 10 and except that
Buyer shall retain the right to bring a tort claim based on fraud grounds if
Parent or Company has committed fraud in connection with this Agreement, the
indemnification provisions of this Article 8 shall be the sole and exclusive
remedy with respect to any and all claims arising out of or relating to Buyer’s
investigation of the BHG Companies, the Business, the Purchased Assets, this
Agreement, the negotiation and execution of this Agreement or any Contract
entered into pursuant hereto (except to the extent otherwise expressly set forth
therein) or the performance by the Parties of its or their terms, and no other
remedy shall be had by Parent or Buyer and their respective officers, directors,
employees, agents, affiliates, attorneys, consultants, insurers, successors and
assigns, all such remedies being hereby expressly waived to the fullest extent
permitted under applicable Law.

        9.      CLOSING

                 9.1      Closing Date. Unless this Agreement shall have been
terminated and the transactions contemplated hereby shall have been abandoned
pursuant to Section 10.1, and provided that the conditions to the Closing set
forth in Article 6 and Article 7 are satisfied or waived, the closing with
respect to the transactions contemplated hereby (the “Closing”) shall take place
at the Milwaukee, Wisconsin offices of Foley & Lardner LLP, at 10:00 a.m., local
time, on the second (2nd) Business Day immediately following the satisfaction or
waiver of the conditions to the Closing set forth in Sections 6.5, 6.6, 7.5 and
7.6 or at such other time and place as the Parties shall agree upon. The actual
date of the Closing is referred to in this Agreement as the “Closing Date.”



46

--------------------------------------------------------------------------------


                 9.2      Items to be Delivered by Parent and Company. At the
Closing, Parent and Company shall deliver to Buyer the following documents, in
each case duly executed or otherwise in proper form:

                   (a)     Compliance Certificate. The certificate described in
Section 6.1, duly executed by Parent;


                   (b)     Certified Resolutions. Certified copies of the
resolutions of the Board of Directors of Company authorizing and approving this
Agreement and the consummation of the transactions contemplated hereby;


                   (c)     Instruments of Conveyance and Transfer. Such deeds,
bills of sale, endorsements, consents, assignments and other good and sufficient
instruments of conveyance and assignment as shall be effective to vest in Buyer
all right, title and interest of Company in and to the Purchased Assets;


                   (d)     Transition Services Agreement. A Transition Services
Agreement, in form and substance reasonably acceptable to Parent and Buyer (the
“Transition Services Agreement”), duly executed by Parent, with respect to the
categories of services set forth on Exhibit 9.2(d), which Transition Services
Agreement shall include the payment of arms’ length fees (as set forth therein)
by Buyer to Parent in consideration of the services provided thereunder;


                   (e)     Services Agreement. A Services Agreement, in the form
attached hereto as Exhibit 9.2(e) (the “Services Agreement”), duly executed by
Banta Global Turnkey, Ltd.;


                   (f)     Title Insurance Documents. Such affidavits as are
reasonably required by the title insurance company chosen by Parent to issue at
the Closing a title insurance policy (or an irrevocable “mark-up” title
insurance commitment equivalent to a title insurance policy) with respect to the
real property owned by Company, with standard exceptions regarding recording
gaps, mechanics liens and rights of parties in possession deleted therefrom;


                   (g)     Opinion of Counsel. To the extent required by the
Lenders as a condition to providing the financing described in the Commitment
Letters to Buyer, a legal opinion rendered by Foley & Lardner LLP, legal counsel
to Parent, in form and substance reasonably acceptable to Parent and Buyer;


                   (h)      a customary bill of sale for all of the Purchased
Assets which are Tangible Personal Property duly executed by Company;


                   (i)      a customary assignment of all of the Purchased
Assets which are intangible personal property, which assignment shall also
contain Buyer’s undertaking and assumption of the Assumed Liabilities executed
by Company;




47

--------------------------------------------------------------------------------


                   (j)      for each interest in Real Property, a recordable
quitclaim deed, a customary assignment and assumption of lease or such other
appropriate document or instrument of transfer, as the case may require;


                   (k)      a limited license to the name Banta as more
particularly set forth in Section 5.4(b) hereof;


                   (l)     Other Documents. All other documents, instruments or
writings required to be delivered to Buyer at or prior to the Closing pursuant
to this Agreement and such other certificates of authority and documents as
Buyer reasonably requests.


                 9.3      Items to be Delivered by Buyer. At the Closing, Buyer
shall deliver to Parent or Company, as the case may be, the wire transfer as
required by Section 2.3(b) and the following documents, in each case duly
executed or otherwise in proper form:

                   (a)     Compliance Certificate. The certificate described in
Section 7.1, duly executed by Buyer;


                   (b)     Certified Resolutions. A certified copy of the
resolutions of the Board of Directors of Buyer authorizing and approving this
Agreement and the consummation of the transactions contemplated hereby;


                   (c)     Instruments of Assumption. Such documents as Parent
reasonably requests to evidence assumption by Buyer of the Assumed Liabilities;


                   (d)     Transition Services Agreement. The Transition
Services Agreement, duly executed by the Surviving Entity; and


                   (e)     Services Agreement. The Services Agreement, duly
executed by the Surviving Entity; and


                   (f)     Other Documents. All other documents, instruments or
writings required to be delivered to Parent at or prior to the Closing pursuant
to this Agreement and such other certificates of authority and documents as
Parent reasonably requests.


        10.      TERMINATION

                 10.1     General. This Agreement may be terminated, and the
transactions contemplated hereby may be abandoned, only as follows:

                   (a)     By the written agreement of Parent and Buyer; or


                   (b)     By Parent or Buyer if the Closing shall not have
occurred on or prior to April 1, 2005 or such other date as the Parties agreed
to in writing, provided that (i) such date shall be extended for a period not to
exceed sixty (60) calendar days to the extent necessary to obtain required
approvals of Governmental Entities and (ii) such date shall be extended to April
15, 2005 upon the written consent of Parent and Buyer (which consent shall not
be unreasonably withheld); or




48

--------------------------------------------------------------------------------


                   (c)     By Parent or Buyer if any Governmental Entity shall
have enacted, issued, promulgated, enforced or entered any Law or Order, or
refused to grant any required consent or approval, that has the effect of making
the consummation of the transactions contemplated hereby illegal or that
otherwise prohibits consummation of such transactions;


provided, however, that if a Party seeking termination pursuant to subclause (b)
of this Section 10.1 is in breach in any material respect of any of its
representations, warranties, covenants or agreements contained in this Agreement
including without limitation such Party’s failure to satisfy any condition to
the Closing that is solely within the control of such Party, then such Party may
not terminate this Agreement pursuant to subclause (b)of this Section 10.1.

                 10.2     Post-Termination Obligations; Deliverables. To
terminate this Agreement as provided in subclause (b) or (c) of Section 10.1,
the terminating Party shall provide the other Party with written notice of its
election to terminate this Agreement, and upon delivery of such written notice
in accordance with Section 11.7:

                   (a)     The transactions contemplated hereby shall be
terminated, without further action by any Party;


                   (b)     Buyer shall return all documents and copies and other
materials received from or on behalf of Parent relating to the transactions
contemplated hereby, whether so obtained before, on or after the execution and
delivery of this Agreement, to Parent; and


                   (c)     All information received or accumulated by Buyer or
its representatives relating to Parent or any BHG Company shall be treated as
“Evaluation Material” in accordance with the Confidentiality Agreement (as
modified or supplemented by this Agreement), which shall remain in full force
and effect, as modified or supplemented by this Agreement, notwithstanding the
termination of this Agreement.


                 10.3      No Liabilities in Event of Termination. If this
Agreement is terminated as provided in Section 10.1, then this Agreement shall
forthwith become wholly void and of no further force and effect, and there shall
be no liability under this Agreement on the part of Parent or Buyer, except that
the respective obligations of Parent or Buyer, as the case may be, under the
last sentence of Section 4.1 and Sections 10.2, 11.1 and 11.8 shall remain in
full force and effect, and except that termination shall not preclude any Party
from suing the other Party for breach of such other Party’s obligations to
consummate the transactions contemplated hereby or impair the right of any Party
to compel specific performance by the other Party of its obligations to
consummate the transactions contemplated hereby.






49

--------------------------------------------------------------------------------


        11.      MISCELLANEOUS

                 11.1     Publicity. Parent and Buyer agree that, from and after
the date of this Agreement, no public release, written statement or announcement
concerning the transactions contemplated hereby shall be issued or made by or on
behalf of any Party without the prior written consent of the other Party (which
consent shall not be unreasonably withheld, delayed or conditioned), except (a)
for the content of any such release or announcement that is, in the reasonable
judgment of the releasing Party, required by Law or any rule or regulation of
any United States securities exchange on which securities of the releasing Party
are listed, which release or announcement shall be made available to the other
Party for its review as soon as reasonably practicable prior to such disclosure,
and (b) that Parent and each BHG Company may make such announcements to their
respective employees. Notwithstanding the foregoing, Parent and Buyer may each
issue a press release at the time of the signing of this Agreement and on the
Closing Date, provided that the Party issuing the release shall allow the other
Party reasonable time to comment on such release in advance of, and approve,
such issuance (which approval shall not be unreasonably withheld, delayed or
conditioned). For purposes of subclause (a) above, Parent shall not be required
to provide Buyer with an opportunity to review a proposed release or
announcement if Buyer previously reviewed and approved a release or announcement
that contained a disclosure that is the same as or substantially similar to the
new disclosure to be made by Parent. For purposes of the preceding sentence, if
Buyer does not provide written notice of the results of its review of a proposed
release or announcement by Parent within five (5) Business Days after Parent
delivered the proposed release or announcement to Buyer, then Buyer shall be
deemed to have approved the proposed release or announcement. For the avoidance
of doubt, the preceding two sentences establish certain rights and obligations
in respect of Buyer’s right to review and approve the language in public
releases or announcements proposed by Parent; such sentences do not provide
Buyer with the right to approve the actual filing of any release or announcement
proposed by Parent, the content or filing of which is required by Law or any
rule or regulation of any United States securities exchange on which securities
of the releasing Party are listed. Buyer shall not disclose to any third party,
or use for any purpose, the contents of any proposed release or announcement
delivered by Parent to Buyer for Buyer’s review in accordance with subclause (a)
above, unless and until such contents are generally available to the public for
a reason other than a disclosure by Buyer.

                 11.2     Assignment. Except to the extent otherwise expressly
set forth in this Agreement, neither Party shall assign, transfer or encumber
this Agreement, or its rights or obligations hereunder, in whole or in part,
voluntarily or by operation of Law, without the prior written consent of the
other Party, and any attempted assignment, transfer or encumbrance without such
consent shall be void and without effect.

                 11.3     Parties in Interest. This Agreement shall be binding
upon, inure to the benefit of, and be enforceable by the Parties and their
respective permitted successors and permitted assigns.

                 11.4     Law Governing Agreement. This Agreement shall be
construed and interpreted according to the internal laws of the State of
Wisconsin, excluding any choice of law rules that may direct the application of
the Laws of another jurisdiction. This Agreement shall be construed and
interpreted in accordance with the English language only, which language shall
be controlling in all respects. No translation, if any, of this Agreement shall
have any force or effect in the interpretation hereof or in the determination of
the intent of the Parties hereunder.

                 11.5     Amendment. No modifications, amendments or supplements
to this Agreement shall be valid and binding unless set forth in a written
agreement executed and delivered by the Parties.



50

--------------------------------------------------------------------------------


                 11.6     Waiver. No waiver by any Party of any of the
provisions of this Agreement shall be effective unless set forth in a written
instrument executed and delivered by the Party so waiving. Except as provided in
the preceding sentence, no action taken pursuant to this Agreement shall be
deemed to constitute a waiver by the Party taking such action of compliance with
any representations, warranties, covenants or agreements contained in this
Agreement and in any documents delivered or to be delivered pursuant to this
Agreement and in connection with the Closing under this Agreement. The waiver by
any Party of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any subsequent breach.

                 11.7     Notice. All notices, requests, demands and other
communications under this Agreement shall be given in writing and shall be
personally delivered; sent by telecopier or facsimile transmission to the number
below; or sent to the Parties at their respective addresses indicated below by
registered or certified U.S. mail, return receipt requested and postage prepaid,
or by private overnight mail courier service, as follows:

  (a) If to Buyer, to:


  BHG Acquisition LLC
82 Devonshire Street
Boston, Massachusetts 02109
Attention: President
Facsimile: (617) 476-4057


  (with a copy to)


  McDermott Will & Emery LLP
28 State Street
Boston, Massachusetts 02109-1775
Attention: Mark B. Stein
Facsimile: (617) 535-3800


  (b) If to Parent, to:


  Banta Corporation
225 Main Street
Box 8003
Menasha, Wisconsin 54952-3186
Attention: Ronald D. Kneezel
                 Vice President, General Counsel and Secretary
Facsimile: (920) 751-7792






51

--------------------------------------------------------------------------------


  (with a copy to)


  Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, Wisconsin 53202-5367
Attention: Jay O. Rothman
Facsimile: (414) 297-4900


or to such other person or address as any Party shall have specified by notice
in writing to the other Party. If personally delivered, then such communication
shall be deemed delivered upon actual receipt; if sent by telecopier or
facsimile transmission, then such communication shall be deemed delivered the
day of the transmission or, if the transmission is not made on a Business Day,
the first Business Day after transmission (and sender shall bear the burden of
proof of delivery); if sent by overnight courier, then such communication shall
be deemed delivered upon receipt; and if sent by U.S. mail, then such
communication shall be deemed delivered as of the date of delivery indicated on
the receipt issued by the relevant postal service or, if the addressee fails or
refuses to accept delivery, as of the date of such failure or refusal.

                 11.8     Expenses. Regardless of whether or not the
transactions contemplated hereby are consummated and except to the extent
otherwise expressly set forth in this Agreement, all expenses incurred by the
Parties shall be borne solely and entirely by the Party that has incurred such
expenses.

                 11.9     Schedules. Any fact or item disclosed on any Schedule
to this Agreement shall be deemed disclosed on all other Schedules to this
Agreement to which such fact or item may reasonably apply so long as such
disclosure with respect to such fact or item is in sufficient detail to enable a
reasonable reader to identify its applicability to the relevant representation
and warranty in this Agreement. Any fact or item disclosed on any Schedule to
this Agreement shall not by reason only of such inclusion be deemed to be
material and shall not be employed as a point of reference in determining any
standard of materiality under this Agreement. Prior to the Closing, Parent shall
promptly supplement or amend the Schedules to this Agreement with respect to any
matter hereafter arising or discovered that, if existing or known as of the date
of this Agreement, would have been required to be set forth or described in such
Schedules (a “Schedule Update”). In the case that such Schedule Update would
constitute a breach of the corresponding representation but for such supplement
or amendment, (i) if such Schedule Update pertains to an event or condition
occurring or existing prior to the date of this Agreement, Buyer may (A)
terminate this Agreement or (B) proceed to Closing and seek indemnification
under (and subject to the limitations set forth in) Article 8 for the Loss
resulting from such event or condition, or (ii) if such Schedule Update pertains
to an event or condition occurring or arising subsequent to the date of this
Agreement, Buyer may (A) terminate this Agreement or (B) proceed to Closing
without the right to seek indemnification under Article 8.

                 11.10    Interpretive Provisions. The term “knowledge” when
used in the phrases “to the knowledge of Parent” or “Parent has no knowledge” or
words of similar import shall mean, and shall be limited to, the actual
knowledge of the individuals listed in Schedule 11.10 and shall include only
their actual present knowledge obtained in their respective capacities with
Parent and/or the applicable BHG Company and, except as otherwise expressly set
forth in this Agreement, after due inquiry. The terms “including” and “include”
shall mean “including without limitation” and “include without limitation,”
respectively.



52

--------------------------------------------------------------------------------


                 11.11    Section Headings; Table of Contents. The Section
headings contained in this Agreement and the Table of Contents to this Agreement
are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

                 11.12    Severability. If any provision of this Agreement shall
be declared by any court of competent jurisdiction to be illegal, void or
unenforceable, then such provisions shall be construed so that the remaining
provisions of this Agreement shall not be affected, but shall remain in full
force and effect, and any such illegal, void or unenforceable provisions shall
be deemed, without further action on the part of any person or entity, to be
modified, amended and/or limited, but only to the extent necessary to render the
same valid and enforceable in the applicable jurisdiction.

                 11.13    No Strict Construction. Notwithstanding the fact that
this Agreement has been drafted or prepared by one of the Parties, each Party
confirms that both it and its counsel have reviewed, negotiated and adopted this
Agreement as the joint agreement and understanding of the Parties. The language
used in this Agreement shall be deemed to be the language chosen by the Parties
to express their mutual intent, and no rule of strict construction shall be
applied against any Party.

                 11.14    Jurisdiction; Venue; Waiver of Jury Trial. The Parties
hereto irrevocably and unconditionally submit to the exclusive jurisdiction of
any Federal court sitting in the City of Chicago, Illinois over any suit, action
or proceeding arising out of or relating to this Agreement. To the extent
federal jurisdiction is lacking for any particular claim, the Parties hereto
will accept the jurisdiction of any State court sitting in the City of Chicago,
Illinois. Without limitation of other means of service, the Parties hereto agree
that service of any process, summons, notice or document with respect to any
action, suit or proceeding may be served on it in accordance with the notice
provisions set forth in Section 11.7. The Parties hereto irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. The Parties hereto each agrees that a final judgment in any
such suit, action or proceeding brought in an appropriate court pursuant to this
Section 11.14shall be conclusive and binding upon the Parties hereto, as the
case may be, and may be enforced in any other courts to whose jurisdiction the
Parties hereto, as the case may be, is or may be subject, by suit upon such
judgment. The Parties hereto hereby waive their respectiverights to a trial by
jury of any claim or cause of action arising out of or relating to Buyer’s
investigation of the BHG Companies, the Business, the Purchased Assets, this
Agreement, the negotiation and execution of this Agreement or any Contract
entered into pursuant hereto (except to the extent otherwise expressly set forth
therein) or the performance by the Parties of its or their terms in any suit,
action or proceeding of any type brought by one Party against the other,
regardless of the basis of the claim or cause of action.

                 11.15    Bulk Transfer Laws. Each Party hereby waives
compliance by the other Parties with the provisions of the bulk transfer Law,
bulk sales Law or similar Law of any jurisdiction with respect to the
transactions contemplated by this Agreement.



53

--------------------------------------------------------------------------------


                 11.16    Entire Agreement. This Agreement (including the
Schedules and Exhibits to this Agreement) and the Confidentiality Agreement
constitute the entire agreement between the Parties, and supersede all prior
agreements and understandings, oral and written, between the Parties, with
respect to the subject matter hereof; there are no conditions to this Agreement
that are not expressly stated in this Agreement.

                 11.17    Counterparts. This Agreement may be executed by
facsimile signatures and in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

                 11.18    Definitions. For purposes of this Agreement, the term:

                               “BHG Companies” shall have the meaning set forth
in the recitals of this Agreement.

                               “Adjusted Current Assets” shall mean all of the
current assets of the BHG Companies as reflected on the Recent Balance Sheet,
the Estimated Closing Statement, the Preliminary Closing Statement or the Final
Closing Statement, as the case may be, but excluding (a) all receivables payable
to Company by Parent or any Affiliate of Parent other than Subsidiary, (b) all
cash, (c) all notes receivable and (d) all prepaid items that constitute
Excluded Assets.

                               “Adjusted Current Liabilities” shall mean all of
the current liabilities of the BHG Companies as reflected on the Recent Balance
Sheet, the Estimated Closing Statement, the Preliminary Closing Statement or the
Final Closing Statement, as the case may be, but excluding (i) all liabilities
payable by Subsidiary to Parent or any Affiliate of Parent, (ii) all obligations
of Company relating to the current portion of all indebtedness for borrowed
money, (iii) all obligations for Taxes, (iv) the Retained Workers’Compensation
and (v) the Chemed Liability (as it relates to the Chemed Liability, to the
extent reflected on the Recent Balance Sheet).

                               “Affiliate”shall have the meaning ascribed to
such term in Rule 12b-2 of the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.

                               “Agreement”shall have the meaning set forth in
the preamble of this Agreement and Plan of Merger.

                               “Alternative Financing” shall have the meaning
set forth in Section 4.3(b).

                               “Assumed Contracts” shall have the meaning set
forth in Section 1.1(d).

                               “Assumed Liabilities”shall have the meaning set
forth in Section 1.3.

                               “Balance Sheet Dispute” shall have the meaning
set forth in Section 2.3(e)(i).



54

--------------------------------------------------------------------------------


                               “Banta Turnkey Affiliates” shall mean (i) Banta
Global Turnkey, Ltd., a Texas partnership; (ii)     Banta Global Turnkey B.V., a
Netherlands company; (iii) Banta Global Turnkey Ltd., an Ireland company; (iv)
Banta Global Turnkey Ltd., a Scotland company; (v) Banta Global Turnkey
(Singapore) Pte. Ltd., a Singapore company; (vi) Banta Global Turnkey —
Guadalajara Sde RL de CV, a Mexican company; and (vii) Banta Global Turnkey Kft,
a Hungarian company.

                               “Beneficial Rights” shall have the meaning set
forth in Section 1.5.

                               “Benefit Plans” shall have the meaning set forth
in Section 3.1(q)(i).

                               “Business”shall have the meaning set forth in the
recitals of this Agreement.

                               “Business Day” shall mean any day other than
Saturday, Sunday or other day on which commercial banks in the State of New York
are authorized or required by Law to be closed.

                               “Business Permits” shall have the meaning set
forth in Section 1.1(e).

                               “Buyer”shall have the meaning set forth in the
preamble of this Agreement.

                               “Buyer 401(k) Plan” shall have the meaning set
forth in Section 5.2(e).

                               “Buyer Indemnified Party” shall have the meaning
set forth in Section 8.1(a).

                               “CERCLA”shall mean the federal Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. §§ 9601 et
seq., as amended.

                               “Chemed Agreement” shall have the meaning set
forth in the recitals of this Agreement.

                               “Chemed Liability” shall mean any amount that
Parent is required to pay to Chemed Corporation and/or OCR Holding Company under
the Chemed Agreement.

                               “Closing”shall have the meaning set forth in
Section 9.1.

                               “Closing Date” shall have the meaning set forth
in Section 9.1.

                               “Closing Statement Objection” shall have the
meaning set forth in Section 2.3(b).

                               “COBRA”shall have the meaning set forth in
Section 5.2(b).

                               “Code”shall mean the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder.



55

--------------------------------------------------------------------------------


                               “Commitment Letter” shall have the meaning set
forth in Section 3.2(e).

                               “Company”shall have the meaning set forth in the
preamble of this Agreement.

                               “Competition Law” shall mean any federal, state
and foreign Law or Order that is designed or intended to prohibit, restrict or
regulate actions having the purpose or effect of monopolization or restraint of
trade or lessening of competition, including the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

                               “Competitor”shall mean any person or entity that
now or hereafter engages in or attempts to engage in any aspect of the Business
as conducted by Company as of the Closing Date.

                               “Confidential Information” shall mean all ideas,
information, knowledge and discoveries that are not generally known in the trade
or industry and about which Parent has knowledge solely as a result of its
participation in, or beneficial ownership of, any BHG Company. Notwithstanding
the foregoing, “Confidential Information” shall not mean or include any idea,
information, knowledge or discovery that is or becomes generally available to
the public other than as a result of a disclosure by Parent or its Affiliates
after the Closing Date.

                               “Confidentiality Agreement” shall have the
meaning set forth in Section 4.1.

                               “Contract”shall mean any written indenture,
mortgage, deed of trust, lease, licensing agreement, contract, instrument or
other agreement.

                               “CPA Firm” shall have the meaning set forth in
Section 2.3(d)(ii).

                               “Disposal”shall have the meaning as set forth in
CERCLA.

                               “DOL”shall have the meaning set forth in Section
3.1(q)(iii)(B).

                               “Effective Time” shall have the meaning set forth
in Section 1.2.

                               “Employee Agreement” shall have the meaning set
forth in Section 3.1(q)(i).

                               “Environmental Law” shall mean any Legal
Requirement existing as of the date hereof related to the protection of the
environment.

                               “ERISA”shall mean the Employee Retirement Income
Security Act of 1974, as amended.

                               “ERISA Affiliate” shall mean (i) any entity that
is a member of a controlled group with Company, as described in Code Section
414(b), or that is under common control with Company, for the purposes of Code
Section 414(c); (ii) any entity that is part of an affiliated service group with
Company as described in Code Section 414(m); or (iii) any entity that is
required to be aggregated with Company pursuant to Code Section 414(o).



56

--------------------------------------------------------------------------------


                               “Estimated Closing Statement” shall have the
meaning set forth in Section 2.3(a).

                               “Evaluation Material”shall have the meaning set
forth in Section 4.1.

                               “Environmental Action” shall mean any pollution,
threat to the environment, or exposure to, or manufacture, processing,
distribution, use, treatment, generation, existence, transport, handling,
holding, removal, abatement, remediation, recycling, reclamation, management,
presence, disposal, emission, discharge, storage, escape, seepage, leakage or
release of, or threatened release of, any Hazardous Substances in any location.

                               “Excluded Assets” shall have the meaning set
forth in Section 1.2.

                               “Final Closing Statement” shall mean: (i) the
Preliminary Closing Statement if (A) no Closing Statement Objection is delivered
to Parent during the thirty (30) calendar day period specified in Section 2.3(c)
or (B) Parent and Buyer so agree in writing; (ii) the Preliminary Closing
Statement, adjusted in accordance with the Closing Statement Objection, if
Parent does not provide Buyer with a written notice of disagreement in response
to the Closing Statement Objection within the thirty (30) calendar day period
specified in Section 2.3(d); or (iii) the Preliminary Closing Statement, as
adjusted by (A) the written agreement of Parent and Buyer and/or (B) the CPA
Firm in accordance with Section 2.3(e)(ii).

                               “Financial Statements” shall have the meaning set
forth in Section 3.1(f).

                               “Former Employee” shall mean an individual other
than a Transferred Employee who has worked for Company or Subsidiary at any time
beforethe Closing Date.

                               “GAAP”shall mean generally accepted accounting
principles in the United States.

                               “Governmental Entity” shall mean any court,
arbitrator, department, commission, board, bureau, agency, authority,
instrumentality or other body, whether federal, state, local, foreign or other.

                               “Hazardous Material” means any pollutant,
contaminant, toxic substance, hazardous waste, hazardous material, or hazardous
substance, or any oil, petroleum, or petroleum product, which is or becomes
prior to the Closing regulated under, or defined as a “hazardous substance,”
“pollutant,” “contaminant,” “toxic chemical,” “hazardous material,” “toxic
substance” or “hazardous chemical” under any Environmental Law, including: (i)
CERCLA; (ii) the Emergency Planning and Community Right-to-Know Act, 42 U.S.C.
Section 11001 etseq.; (iii) the Hazardous Materials Transportation Act, 49
U.S.C. Section 1801, etseq.; (iv) the Toxic Substances Control Act, 15 U.S.C.
Section 2601 etseq.; (v) the Solid Waste Disposal Act, 42 U.S.C. Section 6901 et
seq.; (vi) regulations promulgated under any of the above statutes; or (vii) any
other applicable federal, state or local statute, ordinance, rule or regulation
that has a scope or purpose similar to those identified above. as amended, or
any other federal, state, local or foreign environmental law, regulation,
ordinance, rule, or by law, existing as of the date hereof.



57

--------------------------------------------------------------------------------


                               “HIPPA”shall have the meaning set forth in
Section 5.2(b).

                               “Indemnification Notice”shall have the meaning
set forth in Section 8.3.

                               “Indemnified Party” shall have the meaning set
forth in Section 8.3.

                               “Indemnifying Party” shall have the meaning set
forth in Section 8.3.

                               “Information”shall have the meaning set forth in
Section 3.1(m)(vi).

                               “Intellectual Property Rights” shall have the
meaning set forth in Section 3.1(r).

                               “Inventory”shall mean all inventories of raw
materials, work in process and finished goods (including all such in transit),
and service and repair parts, supplies and components held for sale, together
with related packaging materials.

                               “Laws”shall mean any federal, state, local,
foreign or other statute, law, ordinance, rule or regulation.

                               “Legal Requirement” shall mean any applicable
federal, state, local, municipal, foreign, international, multinational, or
other constitution, law, ordinance, by-law, principle of common law, regulation,
statute, or treaty.

                               “Liability”or “Liabilities” shall mean and
include any direct or indirect liability or obligation that a person owes to or
at the behest of any other party, fixed or unfixed, known or unknown, asserted
or unasserted, liquidated or unliquidated, secured or unsecured, whether called
a liability, obligation, indebtedness, guaranty, endorsement, claim or
responsibility or otherwise.

                               “Lien”shall mean any mortgage, lien, pledge,
charge, security interest or encumbrance of any kind.

                               “Loss” shall mean (i) all debts, liabilities and
obligations owed to or at the behest of any other person or entity; (ii) all
losses, damages, judgments, awards, penalties and settlements; (iii) all
demands, claims, suits, actions, causes of action, proceedings and assessments,
whether or not ultimately determined to be valid; and (iv) all costs and
expenses (including interest (but excluding prejudgment interest in any
litigated or arbitrated matter other than that payable to a third party), court
costs and reasonable fees and expenses of attorneys and expert witnesses) of
investigating, defending or asserting any of the foregoing but shall exclude, in
each of subclauses (i) through (iv) above, incidental damages, consequential
damages, lost profits, damages based upon diminution in the value of any BHG
Company, the Purchased Assets, the Subsidiary Shares or the Business or any
multiple thereof, punitive damages and damages arising from changes in any Law
occurring after the date of this Agreement. Further, in calculating Losses, the
materiality qualifiers set forth in any representations, warranties, or any
updated disclosure provided with respect thereto between execution of this
Agreement and Closing, or any other sections of this Agreement, shall not be
included for the purposes of such calculations.



58

--------------------------------------------------------------------------------


                               “Material Adverse Effect” shall mean a material
adverse effect on the results of operations or financial condition of Company
and Subsidiary taken as a whole.

                               “Material Contract” shall have the meaning set
forth in Section 3.1(p).

                               “Net Working Capital” shall mean the amount in
U.S. Dollars by which the aggregate book value of the Adjusted Current Assets
exceeds the aggregate book value of the Adjusted Current Liabilities, in each
case, as reflected on the Recent Balance Sheet, the Estimated Closing Statement,
the Preliminary Closing Statement or the Final Closing Statement, as the case
may be, all in accordance with Section 2.3.

                               “Orders”shall mean any order, writ, injunction,
judgment, plan or decree of any Governmental Entity.

                               “Parent” shall have the meaning set forth in the
preamble of this Agreement.

                               “Parent 401(k) Plan” shall have the meaning set
forth in Section 5.2(e).

                               “Parent Pension Plan” shall have the meaning set
forth in Section 5.2(d).

                               “Party”or “Parties” shall mean Parent, Company
and/or Buyer, as the case may be.

                               “PBGC”shall have the meaning set forth in Section
3.1(q)(iii)(B).

                               “Permitted Liens” shall mean (a) Liens for
current Taxes and assessments not yet due and payable or being contested in good
faith by appropriate proceedings, (b) Liens as reflected in title records
relating to real property owned or leased by Company, (c) Liens that,
individually or in the aggregate, do not materially detract from the value, or
impair in any material manner the use, of the properties or assets subject
thereto and (d) those Liens set forth in Schedule 3.1(n).

                               “Person”shall mean any individual, corporation,
partnership, limited liability company, joint venture, trust or unincorporated
organization or any government or any agency or political subdivision thereof.

                               “Preliminary Closing Statement” shall have the
meaning set forth in Section 2.3(a).

                               “Products”shall mean all products currently or at
any time previously manufactured by Company.

                               “Purchased Assets” shall have the meaning set
forth in Section 1.1.



59

--------------------------------------------------------------------------------


                               “Purchase Price” shall have the meaning set forth
in Section 2.1.

                               “Purchase Price Allocation” shall have the
meaning set forth in Section 5.1(d).

                               “Real Property” shall have the meaning set forth
in Section 3.1(o).

                               “Recent Balance Sheet” shall have the meaning set
forth in Section 3.1(f).

                               “Release”shall have the meaning set forth in
CERCLA.

                               “Retained Workers’ Compensation” shall mean all
Liabilities related to workers’compensation obligations of Parent pursuant to
Section 5.2(j).

                               “Retiree Health Plan” shall have the meaning set
forth in Section 5.2(c).

                               “Retiree Health Transferred Employee” shall have
the meaning set forth in Section 5.2(c).

                               “Rialto Employees” shall mean those employees of
Company listed on Exhibit 11.18.

                               “Schedule Update” shall have the meaning set
forth in Section 11.9.

                               “Services Agreement”shall have the meaning set
forth in Section 9.2(e).

                               “Straddle Period” shall have the meaning set
forth in Section 5.1(a)(iii).

                               “Subsidiary”shall have the meaning set forth in
the recitals of this Agreement.

                               “Subsidiary Shares” shall have the meaning set
forth in Section 3.1(c)(ii).

                               “Surviving Representations” shall have the
meaning set forth in Section 3.3.

                               “Taxes”shall mean any and all federal, state,
local, foreign or other taxes of any kind (together with any and all interest,
penalties, additions to tax and additional amounts imposed with respect thereto)
imposed by any taxing authority, including taxes or other charges on or with
respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, payroll, employment, social security,
workers’compensation, unemployment compensation, or net worth, and taxes or
other charges in the nature of excise, withholding, ad valorem or value added
including any interest, penalty or addition thereto, whether or not disputed.

                               “Tax Return” shall mean any return, declaration,
report, estimate, claim for refund, or information return or statement relating
to, or required to be filed in connection with, any Taxes, including any
schedule, form, attachment or amendment.



60

--------------------------------------------------------------------------------


                               “Third Party Claim” shall have the meaning set
forth in Section 8.4(a).

                               “Threat of Release” shall mean a substantial
likelihood of a Release which requires action under Environmental Law to prevent
or mitigate damage to the environment which may result from such Release.

                               “Transaction Changes” shall have the meaning set
forth in Section 3.1(h).

                               “Transferred Employees”shall have the meaning set
forth in Section 5.2(a).

                               “Transition Services Agreement” shall have the
meaning set forth in Section 9.2(d).

                               “Turnkey Services” shall mean any materials
management or assembly (including kit assembly, product configuration and
packaging assembly) services, or the provision of testing, quality assurance,
logistics, order fulfillment, distribution or sourcing services in connection
with any such materials management or assembly services.

                               “USERRA”shall have the meaning set forth in
Section 5.2(j).

                               “Utility Services” shall have the meaning set
forth in Section 3.1(o)(v).

                               “Working Capital Target” shall have the meaning
set forth in Section 2.1.

Where any group or category of items or matters is defined collectively in the
plural number, any item or matter within such definition may be referred to
using such defined term in the singular number, and vice versa.

[The next page is the signature page.]











61

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the Parties have caused their duly authorized
officers to execute and deliver this Asset Purchase Agreement as of the day and
year first written above.


BANTA CORPORATION
("Parent")


By:    /s/  Ronald D. Kneezel

--------------------------------------------------------------------------------

Ronald D. Kneezel
Vice President, General Counsel and Secretary



BANTA HEALTHCARE GROUP, LTD.
("Company")


By:    /s/  Ronald D. Kneezel

--------------------------------------------------------------------------------

Ronald D. Kneezel
Vice President, General Counsel and Secretary



BHG ACQUISITION LLC
("Buyer")


By:    /s/  David B. Wilson

--------------------------------------------------------------------------------

David B. Wilson
President
















62